Exhibit 10.1

 

LOGO [g41743g70973_003x1x1.jpg]

 

Marconi Communications, Inc.

5900 Landerbrook Drive – Suite 300

Cleveland, Ohio 44124

 

CONSENT

 

Grande Communications, Inc.

401 Carlson Circle

San Marcos, Texas 78666

 

Attention: William E. Morrow

Vice Chairman & Chief Executive Officer

 

  Re: System Purchase Agreement, dated as of October 29, 2001, by and between
Grande Communications, Inc. and Marconi Communications, Inc. (01-355-PUR) (as
amended by the Letter Agreement, dated December 16, 2002, between Grande
Communications, Inc. and Marconi Communications, Inc.)

 

Ladies and Gentlemen:

 

Reference is made to that certain agreement listed above (including all
exhibits, schedules and amendments thereto, the “Existing Agreement”) by and
between Grande Communications, Inc. (the “Consenting Party”) and Marconi
Communications, Inc. (“MCI”). MCI plans to transfer and sell its North American
Access Business (the “Access Business”) to Advanced Fibre Access Corporation
(“AFAC”), a wholly-owned subsidiary of Advanced Fibre Communications, Inc.
(“AFC”), pursuant to an asset sale and purchase agreement (“Purchase Agreement”)
by and among MCI and certain of its affiliates and AFC and certain of its
affiliates.

 

By signing this Consent, the parties hereto agree that:

 

  1) Consenting Party and MCI are deemed to have entered into a separate
agreement for the provision by the Access Business of goods and services to the
Consenting Party, with such separate agreement containing all of the terms and
conditions of the Existing Agreement (including, without limitation, the
effective date of the Existing Agreement), but applying only with respect to
goods and/or services to be provided by the Access Business and such separate
agreement is hereby amended to the extent necessary to achieve such intent (such
separate agreement referred to as the “New Access Agreement”);

 

  2) the New Access Agreement will be assigned (without further notice to
Consenting Party) to AFAC on the closing date (the “Closing Date”) of the
transactions under the Purchase Agreement and such assignment will not be deemed
a breach of, or a default under, any change of control provision, assignment
provision or any other provision of the New Access Agreement or the Existing
Agreement and will not cause a termination of or otherwise affect the New Access
Agreement or the Existing Agreement;

 



--------------------------------------------------------------------------------

  3) notwithstanding anything else contained herein, the parties hereto agree
that, upon the closing of the Purchase Agreement, the New Access Agreement shall
automatically be amended such that the minimum purchase obligations of the
Consenting Party under Section 5.4 of the New Access Agreement shall be as
follows for each calendar year listed:

 

2004

--------------------------------------------------------------------------------

   2005


--------------------------------------------------------------------------------

   2006


--------------------------------------------------------------------------------

   2007


--------------------------------------------------------------------------------

   2008


--------------------------------------------------------------------------------

   Total


--------------------------------------------------------------------------------

$4,355,000

   $5,650,000    $10,475,000    $11,600,000    $8,350,000    $40,430,000

 

  4) notwithstanding anything else contained herein, the parties hereto agree
that, upon the closing of the Purchase Agreement, the New Access Agreement shall
automatically be amended such that the fourth and fifth sentences of Section 5.4
of the New Access Agreement shall be deleted in their entirety;

 

  5) the parties hereto agree that any purchases of products by the Consenting
Party under the Existing Agreement and/or the New Access Agreement from January
1, 2004 through and including the Closing Date shall be applied to the minimum
purchase obligations of the Consenting Party under Section 5.4 of the New Access
Agreement;

 

  6) AFAC will assume the obligations under the New Access Agreement to the
extent such obligations arise and relate to the period from and after the
Closing Date;

 

  7) AFC agrees that purchases of any of AFC’s products by the Consenting Party
may be applied to the minimum purchase obligations of the Consenting Party under
Section 5.4 of the New Access Agreement;

 

  8) the Existing Agreement remains in full force and effect; provided, however,
that the Existing Agreement is hereby amended so as to delete the minimum
purchase obligations of the Consenting Party under Section 5.4 of the Existing
Agreement; and

 

  9) MCI will continue to be obligated under the Existing Agreement and for
obligations under the New Access Agreement relating to the period before the
Closing Date.

 

Please return this Consent to Marconi Communications, Inc., attention Cynthia S.
Jacovetty, General Counsel (via facsimile at (440) 460-3788 or electronic mail
to cynthia.jacovetty@marconi.com, in either case with a hard copy by U.S. mail
or overnight courier to Marconi Communications, Inc., 5900 Landerbrook Drive,
Suite 300, Cleveland, Ohio, 44124). This Consent shall be effective only upon
the closing of the sale of the Access Business as described above.

 

* * * * *

 



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please execute this Consent in the
space provided below. This Consent may be executed in counterparts, and when so
executed each counterpart shall be deemed to be an original, and said
counterparts together shall constitute one and the same instrument.

 

MARCONI COMMUNICATIONS, INC.

     

ADVANCED FIBRE ACCESS CORPORATION

By:

 

/s/ Cynthia S. Jacovetty

     

By:

 

/s/ Amy Paul

Name:

 

Cynthia S. Jacovetty

     

Name:

   

Title:

 

General Counsel – Americas

     

Title:

           

ADVANCED FIBRE COMMUNICATIONS, INC.

           

By:

 

/s/ Amy Paul

           

Name:

               

Title:

   

 

Acknowledged and Agreed

This 20th day of Feb, 2004

 

GRANDE COMMUNICATIONS, INC.

By:

 

/s/ Joe C. Ross

Name:

 

Joe C. Ross

Title:

 

EVP Network Eng. & Ops

 



--------------------------------------------------------------------------------

16 December 2002

 

Michael English

Vice-President

Marconi Communications, Inc.

2100 Reliance Parkway

Bedford, TX 76021

 

  Re: System Purchase Agreement dated October 29, 2001 (“Agreement”) between
Marconi Communications, Inc. (“Marconi”) and Grande Communications, Inc.
(“Grande”)

 

Dear Mike:

 

Pursuant to this letter agreement (which includes any exhibits attached hereto)
and per Grande’s negotiations with you, William Webb, Tom Myers, Lyle Frank, and
Erin Riblet, I am writing to confirm Grande’s agreement with Marconi to amend
and supercede certain provisions of the Agreement, including, but not limited
to, sections 5 (Pricing) and 13 (General Provisions). Even, though Grande and
Marconi contemplate drafting and executing a more detailed amendment to the
Agreement to include other items over the next several weeks, the parties have
agreed to the items contained in this letter agreement.

 

First, the parties have agreed that for purposes of calculating any monetary
commitments under the Agreement, including, without limitation, under sections
5.4 and 13.18, all monetary commitments shall be calculated using calendar years
rather than beginning each new year on October 29th. The parties have also
agreed to delete the minimum commitment amounts contained in the Agreement and
replace them with those shown in the chart below. For each calendar year listed,
Grande shall be obligated to fulfill its obligations, as amended in this letter
agreement, under section 5.4 of the Agreement.

 

2002

--------------------------------------------------------------------------------

   2003


--------------------------------------------------------------------------------

   2004


--------------------------------------------------------------------------------

   2005


--------------------------------------------------------------------------------

   2006


--------------------------------------------------------------------------------

   2007


--------------------------------------------------------------------------------

   2008


--------------------------------------------------------------------------------

   Total


--------------------------------------------------------------------------------

$8,000

   $ 7,000    $ 7,000    $ 10,000    $ 15,000    $ 20,000    $ 10,000    $
77,000

 

The attached and revised Exhibit B lists each of the Products, Systems and/or
Services that Marconi currently offers for sale to Grande. The revised minimum
monetary commitments contained herein are subject to the Access Business Unit
(“Access Unit”) offering each of the Products, Services, and Systems listed in
Exhibit B to Grande under the applicable terms and conditions of the Agreement.
In the event that Marconi’s Access Unit is acquired by a third party or is spun
out from Marconi and such Access Unit is not able to provide each of the
Products, Systems or Services listed on Exhibit B consistent with the terms and
conditions of the Agreement, then Grande is free to purchase such products,
systems, or services from a third party and the applicable total for such
Products, Systems or Services as listed on Exhibit B shall reduce dollar for
dollar the minimum monetary commitments set forth above (“Reduction”).

 



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary (a) Marconi acknowledges and agrees
that it hereby waives any and all rights and remedies against Grande for breach,
if any, of any minimum monetary commitment under the Agreement, that may have
occurred or may occur through the end of calendar year 2002 and (b) except as
expressly provided in Section 1(A) of the revised Exhibit G, attached hereto and
incorporated herein and which shall be amended to the Agreement as attached,
Grande acknowledges and agrees it hereby waives any and all rights and remedies
against Marconi for breach, if any, of Section 9.4 of the original Agreement
(Product Enhancements) that may have occurred or will occur through March 31,
2003. Such waivers shall only apply to the specific instances or events waived
and shall not act as a waiver of any subsequent instance or event.

 

Second, the parties have agreed to revise Exhibit B. Per the discussions between
the parties on and before December 4, 2002, and through this letter agreement,
and subject to the Reduction and an adequate agreement covering maintenance,
support, warranty, services, and other related issues, between and among each of
the Units, Grande shall make good faith efforts to purchase Marconi BBRS,
Outside Plant and Power Products (collectively with the Access Business Unit
“the Units”) through the Access Business Unit; notwithstanding anything to the
contrary any purchases made by Grande from any of the Units shall be applied
towards the annual minimum monetary commitment as amended above. The attached
Product, Services, and Systems List with corresponding Prices and other terms
specific to the Products being added shall be made part of Exhibit B and all
purchases of Products, Systems and/or Services under the Agreement or otherwise
from Marconi shall count and be credited towards the minimum purchase amounts
defined in sections 4, 5, and 13.18 of the Agreement, as amended herein. The
parties shall also amend Exhibit B, as required, to reflect additional products,
systems, or other services that may be added upon mutual agreement of the
parties. All Purchases of the Products, Services and/or Systems made pursuant to
this letter or the Agreement, as amended, shall be purchases made under the
Agreement, as amended, and the Agreement, as amended, shall control all
obligations and rights of the parties. Except as expressly provided in paragraph
three, notwithstanding anything to the contrary, nothing in this letter
agreement shall be interpreted as waiving or limiting any rights that Grande may
have under the Agreement as it relates to the purchase, delivery, support,
maintenance, repair, or warranty of the Products, Services, or Systems. The
parties agree and acknowledge that in the event that the Access Business Unit or
any other Marconi Business Unit is transferred, assigned or otherwise acquired
by a third party, except for Products sold by the Access Business Unit, Grande
has not waived its ability and right under the Agreement, including, without
limitation, under sections 11.5 and 13.18, to purchase third party products,
systems or services that are similar to or competitive with such Products or
Systems.

 

In consideration of the agreements set forth in this letter, but subject to
Grande’s receipt from Marconi and the Third Party of all reasonably requested
information and documents to ensure that the Third Party is proficient, capable
and willing to perform all of Marconi’s obligations under the Agreement, Grande
agrees, without unreasonable delay, to execute and deliver all necessary
instruments reasonably requested by Marconi to evidence Grande’s consent to the
transfer by Marconi to a third party acquiring the North American Access
business (“Third

--------------------------------------------------------------------------------

1 All capitalized terms used in this letter have the meanings given to them in
the Agreement. The term “parties” means Grande and Marconi collectively.

 



--------------------------------------------------------------------------------

Party”) of all of Marconi’s right, title and interest in, and obligations under
the Agreement. If Grande grants the consent pursuant to the previous sentence,
concurrent with the consummation of the transfer contemplated by the previous
sentence, Grande shall release Marconi from all obligations under the Agreement
but only to the extent that such obligations have been assumed by the Third
Party. Grande will reasonably cooperate in executing and delivering any
instruments that Marconi may reasonably request in connection with the transfer
of all or any part of Marconi’s interest in the Loan and Security Agreement
dated as of October 29, 2001, as amended, or the warrant issued in connection
therewith.

 

Marconi and Grande each represent that they each respectively have the full
power and authority to enter into this letter agreement and to carry out their
respective obligations hereunder. This letter agreement contains the entire
agreement of the parties with respect to the subject matter contained herein and
hereby supersedes the Agreement with respect to the subject matter contained
herein until such time as an amendment incorporating the terms of this letter
into the Agreement is executed by the parties. In the event of a conflict
between this letter agreement and the Agreement, this letter agreement shall
prevail. Except as specifically provided herein, nothing herein should be
construed as waiving any rights or remedies available to the parties at law or
in equity and this letter shall not be construed as an election of remedies. The
parties specifically reserve all rights and remedies available at law, in
equity, or under the terms of the Agreement.

 

Please sign below to evidence your acceptance of and agreement to this letter
and return an original signed copy to me at the address below. If you have any
questions regarding the matters set forth herein, please do not hesitate to
contact me directly.

 

Grande Communications, Inc. /s/ William Morrow William Morrow CEO December 16,
2002

 

Marconi Communications, Inc.

/s/ Michael W. English

Signature

 

Michael W. English

Printed Name

 

Vice President Finance Access Systems

Title

 

December 13, 2002

Date

 



--------------------------------------------------------------------------------

EXHIBIT G

 

Product Enhancements

 

1. (A) From December 13, 2002 until March 31, 2003, Marconi will provide labor
at its costs of two hundred thousand dollars ($200,000), associated with (i) the
installation of Marconi’s Product to provide a work-around solution at those ONU
sites and associated HDT sites requiring the additional capacity associated with
enhanced bandwidth management (EBM); or (ii) with any other work-arounds or
Product-related issues that may arise or have arisen during the Term of the
Agreement. During this same time, Grande will be responsible for the Product
costs associated with providing the work-around at these sites. After March 31,
2003, the cost support as described in the Agreement, including, without
limitation, section 9.4, will apply.

 

(B) Enhanced bandwidth delivery (“EBM Product”) in General Availability by
3/31/03. This relates to the increase in the line capacity of a single RDT from
672 to 1344 Lines (Mesa 4 cabinet from 1344 to 2688). Cost support by Seller
pursuant to Section 9.4 to commence 3/31/03. To date the EBM Product has not
been certified or made generally available and has not been accepted or
certified by Grande.

 

2. Return test port on OIU79 card via retrofit kit for existing cabinets.
Delivery by 12/31/01. This will facilitate RF return path testing without
interrupting the return path. (As of the 12/11/02 revision to this Exhibit, this
has been completed.)

 

3. MarcView integration or enhanced OSS system. Delivery by 1/15/02. MarcView is
an OSS product that Marconi has deployed with other products. This will replace
the existing DOS based, command line driven Supervisory System, (As of the
12/11/02 revision to this Exhibit, this has been completed.)

 

4. Both parties agree to work cooperatively and collaboratively to reach
resolution of the material issues listed below. Through such cooperative
efforts, both parties agree these items will be resolved no later than December
31, 2003.

 

Optical Degrades

 

Optical Degrades and Optical Failures

 

CPU / DTU Alarms

 

EOC / TMC Link Drops

 

Card Failures

 

Voltage Transient OIU79 Failures

 



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this letter agreement, the $200,000
labor cost that Marconi has agreed to in section 1(A) of this exhibit does not
in any way limit, or in any way effect, the delivery, support, maintenance,
repair, or warranty of any of the Current Issues.

 



--------------------------------------------------------------------------------

ADD REVISED EXHIBIT B

 



--------------------------------------------------------------------------------

Marconi Agr. No. 01-355-PUR

 

SYSTEM PURCHASE AGREEMENT

 

This System Purchase Agreement (this “Agreement”) is made as of the 29 day of
October, 2001, by and between Grande Communications, Inc., a Texas corporation
located at 401 Carlson Cr. San Marcos, TX. 78666 (“Buyer”) and Marconi
Communications, Inc., a Delaware corporation with a place of business at 5900
Landerbrook Drive, Suite 300, Cleveland, Ohio 44124 (“Seller”) (Buyer and Seller
are sometimes individually referred to herein as a “Party” and collectively as
the “Parties”).

 

This System Purchase Agreement consists of the Terms and Conditions as well as
the following exhibits:

 

1. Applicable Exhibits:

 

Exhibit A – Specifications

 

Exhibit B – System Product List and Price List

 

Exhibit C – Technical Documentation

 

Exhibit D – Support and Maintenance

 

Exhibit E – Out-of-Warranty Repairs

 

Exhibit F – Training

 

Exhibit G – Product Enhancements

 

Exhibit H – Recommended Spare Parts List

 

Exhibit I – Grande 5 Year Product Requirements

 

2. Number of Pages in this Agreement (excluding Exhibits): 14

 

The Seller and Buyer acknowledge that they have read and fully understand this
Agreement and hereby agree to the terms of this Agreement.

 

SIGNED FOR AND ON BEHALF OF SELLER:

     

SIGNED FOR AND ON BEHALF OF BUYER:

         

MARCONI COMMUNICATIONS, INC.

     

GRANDE COMMUNICATIONS, INC.

Signature:

  /s/ Valerie Gentile Sachs      

Signature:

  /s/ William E. Morrow

Name:

  VALERIE GENTILE SACHS      

Name:

  William E. Morrow

Title:

  EVP & GENERAL COUNSEL-AMERICAS      

Title:

  Chief Executive Officer

Date:

  10 - 29 - 01      

Date:

  10/29/01

 

- 1 -



--------------------------------------------------------------------------------

Marconi Agr. No. 01-355-PUR

 

SYSTEM PURCHASE AGREEMENT

 

This System Purchase Agreement (this “Agreement”) is made as of the      day of
    , 2001, by and between Grande Communications, Inc., a Texas corporation
located at 401 Carlson Cr. San Marcos, TX. 78666 (“Buyer”) and Marconi
Communications, Inc., a Delaware corporation with a place of business at 5900
Landerbrook Drive, Suite 300, Cleveland, Ohio 44124 (“Seller”) (Buyer and Seller
are sometimes individually referred to herein as a “Party” and collectively as
the “Parties”).

 

This System Purchase Agreement consists of the Terms and Conditions as well as
the following exhibits:

 

 

1. Applicable Exhibits:

 

Exhibit A – Specifications

 

Exhibit B – System Product List and Price List

 

Exhibit C – Technical Documentation

 

Exhibit D – Support and Maintenance

 

Exhibit E – Out-of-Warranty Repairs

 

Exhibit F – Training

 

Exhibit G – Product Enhancements

 

Exhibit H – Recommended Spare Parts List

 

Exhibit I – Grande 5 Year Product Requirements

 

2. Number of Pages in this Agreement (excluding Exhibits): 14

 

The Seller and Buyer acknowledge that they have read and fully understand this
Agreement and hereby agree to the terms of this Agreement.

 

SIGNED FOR AND ON BEHALF OF SELLER:

     

SIGNED FOR AND ON BEHALF OF BUYER:

         

MARCONI COMMUNICATIONS, INC.

     

GRANDE COMMUNICATIONS, INC.

Signature:

  /s/ Valerie Gentile Sachs      

Signature:

   

Name:

  VALERIE GENTILE SACHS      

Name:

   

Title:

  EVP & GENERAL COUNSEL-AMERICAS      

Title:

   

Date:

  10 - 29 - 01      

Date:

   

 

- 1 -



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

Seller designs, manufactures and distributes certain telecommunications systems
and products, and Buyer desires to purchase such systems and products pursuant
to the terms and conditions of this Agreement.

 

NOW THEREFORE in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration (the adequacy and
sufficiency of which are hereby acknowledged) and intending to be legally bound
hereby, the Parties agree as follows:

 

1. DEFINITIONS

 

  1.1. “Documentation” shall mean all manuals and documentation related to any
Product or System that are normally shipped along with the Product or System by
Seller with respect to use, installation or maintenance of any Product or System
as set forth in Exhibit C.

 

  1.2. “Forecast” shall mean a non-binding written forecast of Buyer’s expected
purchase requirements for the Systems and Products as mutually agreed by Seller
and Buyer.

 

  1.3. “Loan and Security Agreement” shall mean the Loan and Security Agreement
as executed, among Grande Communications Holdings, Inc., Grande Communications,
Inc. and Grande Communications Networks, Inc.; each financial institution or
entity listed on the signature pages as a “Lender,”‘ including NTFC Capital
Corporation and Marconi Finance Inc., and the other entities who may become
parties as successors or assigns as provided; and General Electric Capital
Corporation.

 

  1.4. “Prices” shall mean the prices for the Products set forth in Exhibit B as
may be amended from time to time by mutual written agreement.

 

  1.5. “Products” shall mean those products, including hardware and software,
and any System, listed in the Product List, attached hereto and made a part
hereof as Exhibit B as amended from time to time upon the mutual written
agreement of the Parties and shall include all upgrades and modifications to the
Products developed during the Term of this Agreement which are made available to
Seller’s other commercial customers purchasing similar volumes of Products.

 

  1.6. “Purchase Order” shall mean a written order issued by Buyer from time to
time for the purchase of Products and Systems from Seller pursuant to this
Agreement.

 

  1.7 “Scheduled Shipment Date” shall mean the shipment date set forth in
Seller’s acknowledgment of an accepted Purchase Order.

 

  1.8 “Services” shall mean Seller’s training and in-warranty maintenance and
repair services. Any engineering, installation, post warranty maintenance and
repair services or other services provided by Seller shall be pursuant to
specific terms and conditions to be mutually agreed in an addendum to this
agreement.

 

  1.9 “Specifications” shall mean the specifications for the Products and
Systems to be sold to Buyer hereunder set forth in the Specifications attached
hereto and made a part hereof as Exhibit A as amended from time to time upon the
mutual written agreement of the Parties.

 

  1.10 “Systems” shall mean those systems, including hardware and software,
described in Exhibit B as amended from time to time upon the mutual written
agreement of the Parties, and shall include all upgrades and modifications to
the System developed during the Term of this Agreement which are made available
to Seller’s other commercial customers purchasing similar volumes of Products.

 

  1.11 “Term” shall mean the term of this Agreement as set forth in Section 12.1
hereof.

 

- 2 -



--------------------------------------------------------------------------------

2. SALE OF PRODUCTS AND SYSTEMS

 

  2.1 Agreement to Sell. In accordance with the terms and conditions of this
Agreement, Seller agrees to sell the Products and Systems, more specifically
listed in Exhibit B to this Agreement, to Buyer and to fill all Purchase Orders
for such Products and Systems received by Seller from time to time.

 

  2.2 Inspection. With five (5) days written notice, Buyer and Seller shall
schedule a mutually convenient time within fourteen (14) days from the date of
Seller’s receipt of the notice, so that a Buyer representative may, during
normal business hours, enter Seller’s manufacturing facility, for the purpose of
reviewing such manufacturing facility, Product testing, and quality control.
Seller agrees to use good faith reasonable commercial efforts to obtain approval
for Buyer to review Seller’s subcontract manufacturers’ facilities.

 

3. FORECASTS

 

  3.1 Forecasts. Upon execution of this Agreement and within thirty (30) days
following each calendar quarter during the Term of this Agreement, Buyer shall
provide Seller with a monthly Forecast for the ensuing twelve (12) month period
in the format as mutually agreed between Seller and Buyer. Seller shall utilize
the forecast for its internal material planning requirements and to manufacture
Products and Systems to be purchased by Buyer pursuant to this Agreement. The
Forecast shall represent Buyer’s best estimate of its projected purchasing
requirements based on the information then available to Buyer, but, except as
otherwise provided in this Agreement, Buyer shall have no obligation to purchase
the number of units set forth in the Forecast.

 

  3.2 Profile of Product Requirements. Attached as Exhibit I is a profile of
Buyer’s forecasted Product requirements for the next five (5) years (“Profile of
Product Requirements”). The Profile of Product Requirements shall represent
Buyer’s best estimate of its projected purchasing requirements based on the
information then available to Buyer, but, except as otherwise provided in this
Agreement, Buyer shall have no obligation to purchase the number of units set
forth in Exhibit I.

 

4. PURCHASE ORDERS

 

  4.1 Placement of Purchase Order. All purchases of Products and Systems
pursuant to this Agreement shall be by written Purchase Order which shall
reference this Agreement and identify the Product and Systems to be shipped,
state the unit price, unit quantities, requested shipping date, and shipping
instructions. Buyer may from time to time change Purchase Order issued to Seller
to revise specific details as set forth in Section 4.3. All Purchase Orders for
forecasted Products and Systems must be received by Seller at least thirty (30)
days prior to the requested shipment date. Seller must receive Purchase Orders
for non-forecasted Products and Systems forty-five (45) days prior to the
requested shipment date. Seller will use reasonable commercial efforts to fill
within sixty (60) days a Purchase Order for other goods received within such
sixty-day (60) period. Each Purchase Order shall be governed by the terms and
conditions of this Agreement, and each Purchase Order will reference the
Agreement.

 

  4.2 Conflict in Purchase Documentation. In the event of a conflict between the
provisions of this Agreement and the terms and conditions of a Purchase Order or
Seller’s acceptance or other written communication, the provisions of this
Agreement shall prevail.

 

  4.3 Cancellation and Rescheduling. Buyer may reschedule a Purchase Order for
up to sixty (60) days from the original scheduled delivery date for such order,
provided that Buyer gives Seller notice twenty-one (21) days prior to the
scheduled shipment date thereof. In the event Buyer: (a) cancels a Purchase
Order; or (b) fails to meet any obligation hereunder causing cancellation of any
Purchase Order; Buyer agrees to pay to Seller the following cancellation charges
which will be applied to only that cancelled portion of the Purchase Order:

 

- 3 -



--------------------------------------------------------------------------------

Cancellation

Notice is Received:

--------------------------------------------------------------------------------

   Cancellation Charge
(% of Buyer Purchase Price)


--------------------------------------------------------------------------------

61 days or more prior to Scheduled Delivery Date

     0%

31-60 days prior to Scheduled Delivery Date

     5%

30 days or less prior to Scheduled Delivery Date

   10%

 

Recognizing that the cancellation of any Purchase Order will cause damage to
Seller in an amount that cannot be readily determined, the Parties agree that
the foregoing charges represent a reasonable estimate of the damages to Seller
which would result from such cancellation. Notwithstanding the foregoing, (a)
there shall be no cancellation charges for correction of any typographical or
clerical errors or change of location for delivery that Buyer provides to Seller
prior to the date of shipping, (b) a notice from Buyer to Seller rescheduling
delivery of all or part of a Purchase Order shall not be considered a
cancellation of that Purchase Order, (c) any termination of this Agreement by
Seller by reason of Buyer’s material default or insolvency shall be considered
notice of cancellation of delivery of all unshipped Seller Products and the
applicable cancellation charges, per schedule above, shall be payable by Buyer,
and (d) Purchase Orders for non-standard catalog numbers and special items are
final and non-cancelable.

 

5. PRICES

 

  5.1 Prices. The Prices shall be the amount set forth on Exhibit B hereto and
shall be fixed for the Initial Term, subject to adjustment as set forth in
Section 5.3 hereof. All Prices are F.O.B. shipping point. All freight and
delivery costs will be in addition to the system or component prices shown in
Exhibit B.

 

  5.2 Taxes. The Prices do not include federal, state or local taxes, including
sales, use, property, import/export, value added, excise or similar tax
payments. Seller shall bill as a separate invoice line item all such taxes and
Buyer agrees to pay and/or reimburse Seller for any such applicable taxes.

 

  5.3 Price Protection. During the term of this Agreement, all Prices shall be
no more than the prices charged by Seller to any other similarly situated
customer for purchases of the Products in similar quantities during similar time
frames and under similar terms and conditions. During the Initial Term, Seller
may not increase any Prices without the written agreement of Buyer unless Buyer
does not meet minimum purchase levels as defined in Section 5.4. In the event
that Buyer or any of its wholly owned subsidiaries select and purchase
additional products from Seller during the Initial Term, this same Article will
apply to such additional products. Buyer acknowledges that substitution of other
vendor’s products or components for those listed in Exhibit B may have a
material effect on the Systems. Therefore, Buyer shall consult with Seller in
advance of a decision by Buyer to substitute any other vendor’s product or
component for a Seller’s Product or component, as listed in Exhibit B. In the
event Seller determines that such substitutions will have a material effect on
the System, such substitutions may result in revaluation and/or modification of
the terms and conditions of this Agreement. Any such modification to the terms
of this Agreement shall be upon mutual agreement of the parties, such agreement
not to be unreasonably withheld.

 

  5.4

Minimum Purchase. During the Initial Term, Buyer shall purchase and accept
delivery of at least Eighty Million Dollars ($80,000,000) of Products from
Seller (“Minimum Purchase”). Buyer’s minimum, annual purchase shall be
$10,000,000.00 in year one, $10,000,000.00 in year two, $10,000,000.00 in year
three, $20,000,000.00 in year four and $30,000,000.00 in year five. Purchase and
acceptance of amounts greater than the minimum annual amounts defined above may
be counted as part of the following year’s minimum annual purchase. Any purchase
which has been placed with Seller by Buyer as of the effective date of this
Agreement, including any purchase under the March 3, 2000 General Purchase
Agreement, shall be credited toward satisfaction of Buyer’s Minimum Purchase
obligation under this paragraph. Buyer shall receive dollar for dollar credit
toward the Minimum Purchase for purchases invoiced prior to the execution of
this Agreement to be applied in the following manner (i) invoiced purchases up
to and

 

- 4 -



--------------------------------------------------------------------------------

 

including a total of $10,000,000 shall be applied to the year five minimum
annual purchase amount stated above, and (ii) invoiced purchases over
$10,000,000 shall be applied to the year one minimum annual purchase amount
stated above. If Buyer’s failure to accept Products during any of the above
defined periods is due to Seller’s inability to deliver Products as
acknowledged, the undelivered amount will be counted toward the minimum purchase
requirements for that period.

 

6. PAYMENT TERMS

 

  6.1 Payment. Seller shall issue an invoice to Buyer upon shipment of Products
pursuant to a Purchase Order. Full payment of the Purchase Price for each Seller
Product (including any freight, taxes or other applicable costs initially paid
by Seller but to be borne by Buyer) shall be made by Buyer to Seller in United
States dollars, net thirty (30) days from the date of invoice. Any invoiced
amount which is not paid when due will bear interest at the rate of one and
one-half percent (1 1/2%) per month, or the maximum rate allowable by law,
whichever is less. Seller reserves the right to withhold additional shipments to
Buyer, and/or impose additional credit terms, in the event that any payments to
Seller are past due by sixty (60) days or more. Buyer shall pay all of Seller’s
cost and expenses (including reasonable attorney’s fees) to enforce Seller’s
rights under this Section. Seller will not unreasonably withhold shipment of
small quantities of individual plug-in components needed by Buyer to maintain
service delivery to existing customers. All invoices and packing slips from the
Seller shall refer to the Buyer’s Purchase Order number for the invoices to be
processed for payment.

 

  6.2 Limitations on use of funds obtained in conjunction with the Loan and
Security Agreement. Buyer may not use funds obtained from Marconi Finance, Inc.
under the Loan and Security Agreement for any penalty fees or cancellation
charges in this Agreement.

 

7. SHIPPING TERMS AND RETURNS

 

  7.1 Shipment in Accordance with Purchase Orders. Products and Systems will be
shipped F.O.B shipping point. Seller will arrange for Products to be shipped to
the ship-to address indicated on the Purchase Order in a manner consistent with
the terms of this Agreement. No Products or Systems may be shipped earlier than
five (5) business days prior to Schedule Shipment Date without Buyer’s approval.
Seller shall not ship any partial orders without the prior written approval of
Buyer.

 

  7.2 Delay In Shipping Date by Seller. Except as provided in Section 6.1,
Seller shall meet the Scheduled Shipment Date and shall notify Buyer promptly in
the event of any delay. Buyer shall be entitled to a three percent (3%) discount
for all line items that are shipped up to thirty (30) days after the Scheduled
Shipment Date and five percent (5%) for all line items that are shipped later
than thirty (30) days after Scheduled Shipment Date, and that were part of
Buyer’s monthly forecasts or non-cancelable orders and ordered in accordance
with Section 4 of this Agreement.

 

  7.3 Packaging. All Products shall be carefully packaged by Seller for shipment
pursuant to its then standard packaging protocols and such specifications as may
reasonably be provided by Buyer. If additional specifications add cost, then
Buyer shall pay to Seller such costs. All Seller Products delivered pursuant to
the terms of this Agreement shall be packed for air freight shipment in Seller’s
standard shipping cartons, marked for shipment to Buyer’s address set forth
above, and delivered to a designated carrier, F.O.B., shipping point. Upon
delivery to the carrier, risk of loss to the Products (and title to the hardware
included in such Seller Products) shall pass to Buyer. Unless otherwise
instructed in writing by Buyer, Seller shall select the carrier. All freight,
insurance and other shipping expenses, as well as any special packing expense,
shall be paid by Buyer. Seller will ship to Buyer’s primary place of business
unless Seller has agreed in writing to ship to another location. Each shipment
shall be accompanied by a packaging slip that will include the applicable
Purchase Order number. The Seller will clearly mark all packages with the
Seller’s part numbers that match the parts contained in the package and match
the part numbers used on the Seller’s invoice. In the event that Buyer requests
additional packaging specifications and Seller’s reasonable compliance with such
specifications delay any shipments from Seller, Seller shall have no liability
under Section 7.2 and Buyer shall not be entitled to any discount for delay in
shipping.

 

- 5 -



--------------------------------------------------------------------------------

  7.4 Returns Due to Errors in Shipping. Buyer shall notify Seller in writing of
any discrepancies in the shipment quantity. Seller shall be responsible for
promptly shipping, at its sole expense, any missing components or Documentation
to Buyer. If Products (shipped in excess of purchase order quantity) are to be
returned to Seller pursuant to Sections 7.5 or 7.6, Buyer will be under no
obligation to pay the purchase price or shipping costs for any such Product.

 

  7.5 In-Warranty Returns. Seller shall accept returns of defective Products
during the warranty period set forth in Section 10.1 hereof, and shall handle
such Products pursuant to the warranty practice as specified in this Agreement.

 

  7.6 DOA Returns. Within thirty six (36) months from date of delivery, any
unit, not damaged due to misuse or mishandling or a Force Majeure event, which
contains a defect of any kind or character, including without limitation any
electrical or mechanical defect, or which fails to perform in accordance with
the Product Specifications upon its first use shall be considered to be Dead on
Arrival (“DOA”), and Seller shall accept return of and replace such defective
Product with a new Product that performs in accordance with the Product
Specifications within ten (10) business days from receipt of the returned unit.
Seller agrees to maintain sufficient in-stock inventory of Products to satisfy
this requirement. Seller shall be responsible for expenses directly associated
with the return or replacement of the DOA Products, including the shipping
charges for such DOA Products.

 

  7.7 Title and Risk of Loss. Risk of loss or damage to the Products shall
transfer to Buyer upon Seller’s delivery to Buyer’s carrier or carrier selected
by Seller on Buyer’s behalf. Until such time as Seller is fully paid for the
products, Buyer hereby grants to Seller a purchase money security interest in
all products (including, without limitation, all “Products” as defined herein)
purchased under this agreement. Seller is authorized to file all financing
statements necessary or appropriate to perfect such security interest.

 

  7.8 Expedited Shipments. If Buyer requests in writing expedited delivery of
the Products under any Purchase Order, Buyer will pay expedited shipping costs
and expenses, unless the expedited delivery is required because Seller is late
in shipping the Product beyond the Scheduled Shipment Date, in which case,
Seller will pay the expedited shipment costs.

 

  7.9 Return Material Authorization. All returns by Buyer shall be processed in
accordance with Seller’s Return Material Authorization procedure which shall be
available upon request. Notwithstanding provisions 7.4 through 7.6 above,
Products returned by Buyer without a Return Material Authorization shall be
returned by Seller to Buyer at Buyer’s sole expense.

 

8. PRODUCT SUPPORT SERVICES

 

During the Term, Seller shall provide support for the Products as set forth
herein.

 

  8.1 Manuals and Documentation. During the Term of this Agreement, Seller shall
provide to Buyer, at no additional cost, up to twelve (12) paper copies, and
reasonably unlimited electronic copies, of Seller’s documentation upon request
from Buyer.

 

  8.2 Product Approvals. Seller represents and warrants to Buyer that it shall
obtain, and will continue to maintain, in good standing, all safety and
regulatory Product approvals for all Seller Products sold under this Agreement.
In the event that any of the Seller Product approvals falls into default or
non-compliance, Seller shall take immediate steps to rectify same.

 

9. TECHNICAL SUPPORT, TRAINING, AND PROBLEM RESOLUTION

 

Seller shall provide the following support and training for the Products during
the Term and, with respect to support, for a period of five (5) years following
termination of this Agreement unless otherwise provided below.

 

- 6 -



--------------------------------------------------------------------------------

  9.1 Seller Support Obligations. When requested by Buyer, Seller agrees to
provide reasonable Product and System support and maintenance services to Buyer
in accordance with Exhibit E, such support and services to include, the
following:

 

  (i) Telephone technical support from Seller’s technical assistance center
twenty-four (24) hours a day, seven (7) days a week.

 

  (ii) Seller will use reasonable commercial efforts to ship within twenty-four
(24) hours of request of Product spare parts, as listed in Exhibit H.

 

  (iii) One (1) technical manager shall be assigned for each System location for
the period of six (6) months prior to System launch until twelve (12) months
following System launch. Each technical manager shall be available on-site,
within twenty-four (24) hours of Buyer’s request. Buyer will pay reasonable
travel and lodging expenses.

 

  (iv) Seller shall make available release notes, bug reports, maintenance
releases, technical notes, application notes, product support bulletins and
software patches, each in electronic format and promptly upon release.

 

  (v) During the Initial Term of this agreement, system software and hardware
upgrades and enhancements which add new features or greater functionality and
provide for additional revenue generation by Buyer, will be made available to
Buyer at Seller’s then current pricing. Maintenance and fixes will be made
available to Buyer at no additional cost.

 

  (vi) Product recommended spare parts and prices are set forth in Exhibit H
hereto and shall be fixed for the Initial Term, subject to adjustment as set
forth in Section 5.3 hereof. All Prices are F.O.B shipping point. All freight
and delivery costs and taxes will be in addition to the component prices shown
in Exhibit H.

 

  (vii) Seller’s rates for out-of-warranty repair Products are set forth in
Exhibit E hereto and shall be fixed for the Initial Term, subject to adjustment
as set forth in Section 5.3 hereof. All Prices are F.O.B shipping point. All
freight and delivery costs will be in addition to the component prices shown in
Exhibit E.

 

  (viii) Access to Seller’s TACtics online.

 

  (ix) At Buyer’s request, conduct a monthly product review to be held at
Buyer’s facility no later than the 15th (fifteenth) of each month and attended
by Seller’s Vice President of Operations or such person employed by Seller with
sufficient knowledge and rank within Seller to report on and assess Seller’s
progress to date on all aspects of product development

 

  9.2 Training. Seller will provide at Seller’s facilities up to 32 seats in
“turn up and maintenance” training classes during the Term for Buyer’s
personnel. Seller will provide up to four (4) planning and engineering training
classes per year, including a “Train the Trainers” course, during Term of this
Agreement at Buyer’s planning and engineering facility. Maximum planning and
engineering class size is 25 students. Additional training courses are set forth
in Exhibit F. Seller shall provide the training set forth in this Paragraph for
no additional charge to Buyer. Buyer shall be responsible for paying for any
additional training provided by Seller. Buyer shall be responsible for all
travel and living expenses for Buyer personnel at such training offered by
Seller.

 

  9.3

Corrective Plans. In the event that at any time during the Term of this
Agreement, Buyer notifies Seller that a particular defect in a Product is
occurring with a frequency reasonably unacceptable to Buyer, Seller will in good
faith develop a corrective plan within 90 days of notice from Buyer, unless
otherwise mutually agreed, that is designed to ensure that such defect will be
corrected. When the corrective plan has been developed, Seller will promptly
furnish Buyer with a copy thereof. Buyer will review the plan and will notify
Seller either that the corrective plan is acceptable to Buyer, or that the
corrective plan is

 

- 7 -



--------------------------------------------------------------------------------

 

unacceptable to Buyer, in which event such notice will identify with reasonable
specificity those aspects of the corrective plan that are unacceptable and
describe the modifications that would render the plan acceptable. In the event
that Seller is, at any time, notified by Buyer that any corrective plan is
unacceptable, Seller will proceed, promptly and diligently, to use reasonable
commercial efforts to modify the corrective plan so that the plan is acceptable.
When such modifications have been made, Seller will promptly furnish Buyer with
a copy of the modified corrective plan. During the period following the initial
notice of a defect by Buyer, Seller will take all reasonable actions necessary
to enable Seller to implement the plan at the earliest possible time, such as
design testing and process preparations. Upon Buyer’s approval of the corrective
plan, Seller will ship Products to Buyer which implement the corrective plan as
quickly as is practicable for equipment previously deployed as well as future
installations. Nothing in this Section 9.3 shall abridge or modify any of
Seller’s warranty, support, maintenance or other obligations set forth herein.

 

  9.4 Product Enhancements. During the Term, Seller shall provide the
enhancements to Products and Systems in accordance with Exhibit G as it may be
amended in writing by agreement of the Parties. If Seller fails to meet the
delivery dates set forth in Exhibit G, Seller will be liable for Buyer’s labor
and Seller’s Product to provide a work-around solution at those ONU sites and
associated HDT sites requiring the additional capacity and capabilities until
Seller’s scheduled enhancement is in place. The Product Enhancements listed in
Exhibit G are intended to increase revenue and/or reduce costs and the pricing
for these Product Enhancements will be determined by Seller and made available
to Buyer 30 days prior to the general availability date.

 

10. LIMITED PRODUCT WARRANTY

 

  10.1 Seller Product Warranty; Repair. Seller warrants to Buyer that the Seller
Products provided hereunder (i) will be free of defects due to materials or
workmanship, and will be compatible with all previous versions of the Product;
(ii) will not contain any virus or other software or firmware routine designed
to permit unauthorized access to the associated computer system, or to disable,
erase or otherwise harm any components of the Product, or any time bomb, lockout
key, drop dead device or other similar routine designed to disable a computer
program; (iii) shall accurately process date/time data (including, but not
limited to, calculating, comparing, and sequencing) from, into and between the
twenty and twenty-first centuries, and the years 1999 and 2000 and leap year
calculations. Furthermore, Seller’s electronic interfaces, when used in
conjunction with Year 2000 compliant interfaces, shall accurately process
date/time data if the other information technology properly exchanges date/time
data with it. Products covered by this commitment shall mean hardware, software
and bundled products of Marconi Communications, Inc. manufactured and sold after
December 31, 1998. Products manufactured and sold before this date will be
addressed on a product by product basis; (iv) will be assembled and fully
function and perform in all material respects in accordance with the Product
Specifications and, in each case, for a period of five (5) years from the date
of shipment. Seller further warrants that the Services provided hereunder will
be performed in a good and workmanlike manner in accordance with this Agreement
(the “Limited Warranty”). Seller shall at Seller’s option either repair or
replace the defective Product and will ship the repaired or replaced unit within
ten (10) days from receipt of returned product. Except as to defective Products
covered by paragraph 7.6, Buyer shall pay the cost of shipping the defective
Product to Seller and Seller shall pay the cost to return the repaired or
replaced Product to Buyer.

 

  10.2 Other Supplier’s Warranties. The sole and exclusive warranty for other
Products sold by Seller and provided by third party suppliers (“Other
Suppliers”) shall be limited to the Other Suppliers’ express written warranty.
Seller’s sole responsibility to Buyer for Other Suppliers’ Products shall be
limited to the assignment of such warranties and assisting Buyer to enforce any
such warranties.

 

  10.3 Repaired or Replaced Product Warranty. The Limited Warranty will apply to
any defective Product which has been repaired or replaced by Seller. Repaired or
replaced Product provided to Buyer shall have the longer of (a) twelve (12)
months from the date such repaired or replacement Product is received by Buyer,
or (b) the end of the original Limited Warranty period for the Product unit.

 

- 8 -



--------------------------------------------------------------------------------

  10.4 Title Warranty. Seller warrants to Buyer that on the date that title to
each Product passes to Buyer pursuant to this Agreement, Seller will convey to
Buyer good and clear title to each unit of the Products purchased hereunder.

 

  10.5 Disclaimer of any Other Warranties. THE WARRANTIES PROVIDED IN THIS
AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT
NOT LIMITED TO THE IMPLIED WARRANTY OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE. THIS WARRANTY CONTAINS BUYER’S SOLE AND EXCLUSIVE REMEDIES
AND IS EXPRESSLY IN LIEU OF ALL OTHER REMEDIES, WHETHER BASED IN LAW OR IN
EQUITY.

 

11. PRODUCT CHANGES

 

  11.1 Buyer Requested Changes. Subject to mutual agreement between the Parties,
the Parties may negotiate separate agreements for future technology development.

 

  11.2 Product Change Notices. Prior to making any change to the Products that
affects form, fit or function to be shipped to Buyer, Seller must obtain Buyer’s
written consent, which shall not be unreasonably withheld. Seller will notify
Buyer by way of a Product Change Notice (PCN). This is a formal document
defining a required change to a product. This process ensures there is an
accurate and efficient tracking of product changes in Buyer’s network. Telcordia
Technologies, Inc document Generic Requirements for Product Change Notices
(GR-209-CORE) provides the requirements for this process. At Buyer’s request,
Seller will purchase this document for Buyer’s reference.

 

  11.3 Product Discontinuance. Seller, at its sole discretion, shall have the
right to modify, discontinue or add Seller Products at any time during the Term
provided that Seller gives ninety (90) days prior written notice of such change
to Buyer, including any revised or additional Specifications. During such ninety
(90) day period, Buyer shall, in its sole discretion, have the right to make a
one time buy of such discontinued Seller Product. Buyer shall have the right to
schedule shipment of such one time buy over a period of six (6) months from the
effective date of discontinuance. Except for Purchase Orders accepted by Seller,
Seller shall be under no obligations to continue the production of any Product.

 

  11.4 Continuing Availability of Replacement and Repair Product. Seller agrees
to offer for sale to Buyer for a period of seven (7) years after the expiration
date of this Agreement, replacement and repair Product which is equivalent in
fit, form, and function to discontinued Products.

 

  11.5 Competitive Technologies. During the Initial Term, producers of similar
competitive technologies which are comparable to Products and Systems may
develop significant improvements relative to the fit, form, function or
economics of the Products and Systems. If Buyer becomes aware of such
improvements that are commercially available in the open market, Buyer shall
notify Seller, identify the improvements with specificity and provide Seller a
one hundred and twenty (120) day period to evaluate Seller’s ability to achieve
the benefits of the competing technology improvements through modifications to
Products and Systems. Buyer shall cooperate with Seller in good faith during the
evaluation period to reasonably assist Seller to identify and agree upon
modifications to Products and Systems, including the time frame for delivery of
the modifications. Seller will work with Buyer in good faith to provide
solutions that are comparable to competing technologies. If, however, Buyer and
Seller are unable to reach agreement at the conclusion of the evaluation period
created in this paragraph, Buyer shall be free to purchase the competitive
technology. Nothing in this paragraph, however, shall be construed to relieve
Buyer from the obligations of this Agreement including, without limitation,
paragraph 5.4.

 

- 9 -



--------------------------------------------------------------------------------

12 TERM AND TERMINATION

 

  12.1 Term. Except as otherwise provided herein, this Agreement shall begin as
of the date first written above and continue for five (5) years (the “Initial
Term”). After the Initial Term, this Agreement shall be automatically renewed
for additional consecutive twelve (12) month periods (“Renewal Term”), unless
earlier terminated pursuant to Section 12.2 below. All references in this
Agreement to the Term, the term of this Agreement or term hereof are references
to the Initial Term and any renewals thereto.

 

  12.2 Early Termination. Either Party shall have the right to terminate this
Agreement at any time upon the occurrence of any of the following events:

 

  (i) the failure of the other Party to perform any material term of this
Agreement and to remedy such failure within thirty (30) days after written
notice of such failure has been given by the non-defaulting Party. If Buyer is
the defaulting Party, as contemplated by the Consent to Collateral Assignment of
Purchase Agreement, dated on or about the date hereof (“Consent”), by and
between Seller and General Electric Capital Corporation as administrative agent
(together with its successors and permitted assigns in such capacity,
“Administrative Agent”) for the Buyer’s lenders, Seller shall deliver a copy of
such written notice to the Administrative Agent at the address specified in
Section 13.4 of this Agreement concurrently with the delivery of such notice to
Buyer; provided that Seller’s failure to deliver such notice to the
Administrative Agent shall not impose any liability on Seller to Buyer or affect
the validity or effectiveness of any notice delivered by Seller to Buyer
hereunder; or

 

  (ii) the termination, dissolution, liquidation, bankruptcy or filing for
bankruptcy of the other Party or its cessation to continue all or substantially
all of its business affairs, provided no successor continues such Party’s
operations; or

 

  (iii) following the Initial Term, upon at least ninety (90) days prior written
notice by a Party to the other Party.

 

  12.3 Survival. Any termination, cancellation or expiration of the Agreement
shall not affect the licenses previously granted to Buyer, nor the provisions of
Sections 10, 12, 13 and 14, and any other such provisions required to interpret
the rights and obligations of the Parties arising prior to such termination,
cancellation or expiration.

 

  12.4 Effect of Termination. Except to the extent set forth in Sections 13.1
and 13.2 hereto, neither Party shall be liable to the other party hereto for
damages, losses, indemnity, compensation or expenses of any kind or character
whatsoever on account of the expiration or termination of this Agreement in
accordance with the terms hereof, whether such damages, losses, costs or
expenses arise from loss of prospective sales, or expenses incurred or
investments made in connection with the establishment, development or
maintenance of a Party’s business, creation of goodwill, markets and customers
for the Products or any other reason whatsoever. Notwithstanding anything to the
contrary contained herein, such expiration or termination shall not affect any
claim, demand, liability or right of a Party arising pursuant to this Agreement
prior to the expiration or termination hereof.

 

13. GENERAL PROVISIONS

 

  13.1

Indemnification. Seller will defend, at its expense, any action brought against
Buyer to the extent that it is based on a claim that the proper use of the
Seller Products infringes any United States patent or United States copyright,
and Seller will indemnify Buyer from any costs, damages and fees finally awarded
against Buyer in such action which are attributable to such claim. Buyer agrees
to notify Seller promptly in writing of any claim, to permit Seller to defend,
compromise or settle the claim and to provide all available information and
assistance regarding such claim. Seller shall not be liable for any costs,
expenses, damages or fees incurred by Buyer on such action or claim unless
authorized in writing by

 

- 10 -



--------------------------------------------------------------------------------

 

Seller. In the event that the use of any Product is enjoined, Seller shall, at
its option and at its own expense, either (1) procure for the Buyer the right to
continue using such Products, or (2) replace the same with non-infringing
Products, or (3) modify the same to become non-infringing, or (4) refund a
prorated amount paid by Buyer to Seller for such Products based on a five (5)
year straight line depreciation rate. Notwithstanding the foregoing, Seller
shall not be liable for any damages, costs or expenses arising from an alleged
infringement resulting from the use of Product provided by Seller pursuant to
custom specifications requested by Buyer or any third party. The remedies set
forth in this Section shall constitute Buyer’s sole and exclusive remedy and
Seller’s sole liability in connection with alleged infringement of any third
party intellectual property rights.

 

  13.2 Force Majeure. The Parties shall be excused from any delay or failure in
performance hereunder caused by any labor dispute, government requirement, act
of God, inability to secure materials and transportation facilities, and other
causes beyond its reasonable control. In the event that such force majeure event
occurs, the affected Party shall immediately notify the other. If such event
causes a delay in delivery of the Products of greater than thirty (30) days,
Buyer shall have the right to terminate any Purchase Orders affected by such
event, or terminate this Agreement pursuant to its terms.

 

  13.3 Confidentiality. Each Party agrees to observe complete confidentiality
with respect to the Confidential Information of the other Party; not to
disclose, or permit any third party or entity access to, the Confidential
Information of the other Party (or any portion thereof) without prior written
permission of the other Party (except such disclosure or access which is
required to perform any obligations under this Agreement); and to insure that
any employees, or any third parties who receive access to the Confidential
Information of the other Party, are advised of the confidential and proprietary
nature thereof and are prohibited from copying, utilizing or otherwise revealing
the Confidential Information of the other Party. Without limiting the foregoing,
each Party agrees to employ with regard to the Confidential Information of the
other Party procedures no less restrictive than the strictest procedures used by
it to protect its own confidential and proprietary information. At the request
of any Party or upon termination of this Agreement, the other Party shall return
any and all Confidential Information of the requesting Party to the requesting
Party. “Confidential Information” shall mean all proprietary technical or
business information relating to either Party’s business, including copies,
which is: (i) provided in documentary or by way of a model or in other tangible
or intangible form; or (ii) disclosed orally or by demonstration or presentation
including any note or record of the disclosure; or (iii) acquired by the
receiving Party by any other means. Confidential Information includes but is not
limited to data, know-how, formulas, algorithms, processes, designs, sketches,
photographs, plans, drawings, specifications, samples, reports, customer and
distributor names, pricing information, marketing information, inventions and
ideas.

 

  13.4 Delivery of Notices. Except as otherwise specifically provided in this
Agreement, all notices, demands and other communications made or required to be
given pursuant to this Agreement shall be in writing and shall be deemed to have
been given if delivered by hand delivery, overnight courier, certified mail
postage prepaid, or electronically transmitted and subsequently confirmed by
certified mail postage prepaid to the Parties at the address shown on the first
page of this Agreement with a copy to the Legal Department of each Party.

 

Grande Communications, Inc.

   Marconi Communications, Inc.

Attn: Legal Department

   Attn: Legal Department

421 Carlson Circle

   5900 Landerbrook Drive, Suite 300

San Marcos, Texas 78666

   Cleveland, Ohio 44124

 

Seller shall deliver a copy of any notice delivered by Seller pursuant to
Section 12.2(i) to the following:

 

General Electric Capital Corp.

Telecom Financial Services

10 Riverview Drive

Danbury, CT 06810

Attention: Porfolio Manager

Telecopy: (203)749-4531

 

- 11 -



--------------------------------------------------------------------------------

; or to such other address or entity serving as Administrative Agent as the
Administrative Agent shall have specified to Seller pursuant to the Consent.

 

  13.5 Governing Law. This Agreement shall be governed by, interpreted and
enforced in accordance with the laws of the State of Texas, USA, without
reference to the principles governing the conflicts of law applicable in that or
any other jurisdiction. The United Nations Convention on Contracts for the
International Sale of Goods will not be applicable.

 

  13.6 Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective only to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof or affecting the validity or enforceability of any of the
terms of this Agreement in any other jurisdiction.

 

  13.7 Assignment. Neither Party shall assign this Agreement to any third party
without the prior written consent of the other Party, provided, however, that
the merger or consolidation of one Party into, or the sale of all or
substantially all of the assets of such Party to, a third party shall not be
deemed to be an assignment. Subject to the foregoing, this Agreement shall be
binding upon and inure to the benefit of the Parties hereto and their permitted
successors and assigns.

 

  13.8 Entire Agreement. This Agreement and its Exhibits express the entire
understanding and agreement of both Seller and Buyer with respect to the subject
matter hereof and supersede any and all previous agreements, including
specifically the General Purchase Agreement dated March 3, 2000.

 

  13.9 Interpretation. All references in this Agreement to a section are
references to sections in this Agreement unless otherwise provided. Unless the
context requires otherwise, words importing the singular shall include the
plural and vice versa. Words importing the masculine gender shall include the
feminine and neuter genders and vice versa, and words importing persons shall
include individuals, partnerships, associations, trust, unincorporated
organizations and corporations and vice versa. If this Agreement is translated
into another language and there is a diversion of meaning between the English
version and the other language version, the English version shall prevail.

 

  13.10  Amendments and Waivers. No provision in this Agreement may be amended
or waived except in writing signed by the authorized representatives of both
Parties unless allowed elsewhere in this agreement. Any such waiver shall only
apply to the specific instance or event waived, and shall not act as a waiver of
any subsequent instance or event.

 

  13.11  Relationship of the Parties. The Parties are independent contractors
and neither Party is an employee, agent, or joint venture partner of the other.
Neither Party shall have the right to bind the other Party, whether directly or
indirectly, to any agreement with a third party or to incur any obligation or
liability on behalf of such other Party whether directly or indirectly.

 

  13.12  US Dollars. All monetary amounts expressed in this Agreement and the
Exhibits attached hereto shall be in United States Dollars.

 

  13.13  End-User Software License Agreement. Buyer is authorized to sublicense
the Software to End-Users only under the terms and restrictions of the End-User
Software License Agreement and hereby agrees to be bound by such terms and
restrictions. Buyer shall require each End-User to receive and accept the
End-User Software License Agreement as a condition precedent to the purchase and
license of the Seller-Products. Seller has the right to review procedures for
ensuring that End-Users enter into the End-User Software License Agreement and
Buyer shall comply with all modifications to such procedures requested by
Seller. Buyer agrees that it will accept the return of the Seller’s Products
from End-Users who do not wish to be bound by the terms and restrictions of the
End-User Software License Agreement and will return all monies paid by such
End-Users for the returned Seller Products.

 

- 12 -



--------------------------------------------------------------------------------

  13.14  Remedies. Except as otherwise provided herein, no single or partial
exercise of any right or remedy will preclude any other or further exercise
thereof or of any other right or remedy provided for herein, at law or in
equity. Except as otherwise provided herein, all rights and remedies are
cumulative.

 

  13.15  Nonsolicitation. During the term of this Agreement, neither party to
this Agreement shall Actively Solicit the employment of any employee of the
other Party, which employee was involved in the relationship between Buyer and
Seller. For purposes of this Agreement, “Actively Solicit” means to initially
call or to initiate contact in any other manner with an employee of the other
Party for the purpose of inducing such employee to leave his or her present
position, but such term shall not include as wrongful any contact with,
interview or hiring of those employees who (a) have answered standard
advertisements, (b) have already resigned their positions without inducement by
the other Party, or (c) initiate the contact with the other Party regarding
employment with that party.

 

  13.16  Injunctive Relief. In the event that the breach by the other Party of
any material provision of the Confidentiality Agreement; and failure to remedy
such breach within thirty (30) days hereto after written notice of such failure
has been given by the non-defaulting Party the non breaching party shall have
the right to seek injunctive relief.

 

  13.17  The parties acknowledge that there are terms in the Loan and Security
Agreement specifically applicable to Buyer and Seller that may be relevant to
the matters described in this Agreement. Notwithstanding the above, termination
of the Loan and Security Agreement for any reason shall not relieve Buyer or
Seller of its respective rights and obligations (if any) under this Agreement.

 

  13.18  Preferred Vendor. For the term of this Agreement, Seller shall be the
preferred provider to Buyer of all products listed on Seller’s published price
lists to be appended to this Agreement, including but not limited to Seller’s
Access, BBRS, Outside Plant, Power, and Optical Networks business units and all
services provided by Seller. Any such products and services shall be provided
pursuant to certain terms and conditions specific to each business unit to be
mutually agreed upon in an addendum to this agreement. Subject to the provisions
of Article 6, subpart 6.1(j) of the Loan and Security Agreement, invoices for
all products purchased from Seller under this Agreement will count towards the
draw down requirements of the Loan and Security Agreement. Only Products listed
in Exhibit B (purchased from the Access business unit) will be credited towards
the minimum purchase amount defined in Section 5.4 of this Agreement. As the
preferred provider, Seller shall have the first right of refusal, but not the
obligation, to provide such products and services to Buyer. Such first right of
refusal for Seller is subject to Seller’s ability to provide the products and
services, as the case may be, at market competitive prices, under satisfactory
delivery standards and with the functionality required by Buyer. In the event
Buyer reasonably determines that Seller’s prices are not market competitive, the
delivery standards are unsatisfactory, or the functionality required by Buyer is
not met for such products, Buyer shall notify Seller of the reason(s) for the
determination in writing prior to procuring products from another source. Buyer
shall have the final decision as to whether the Seller’s Product is acceptable,
provided that the reasons given for refusing the Seller’s product is reasonable.
The parties recognize that, without diminishing the importance or materiality of
any other provision of this Agreement, this Section 13.18 is a material
inducement to Seller’s entering into this Agreement.

 

14. LIMITATION OF LIABILITY

 

NEITHER PARTY SHALL BE LIABLE FOR ANY LOSS, CLAIM, EXPENSE OR DAMAGE CAUSED BY,
CONTRIBUTED TO OR ARISING OUT OF THE ACTS OR OMISSIONS OF THE OTHER PARTY OR
THIRD PARTIES, WHETHER NEGLIGENT OR OTHERWISE. IN NO EVENT SHALL EITHER PARTY’S
LIABILITY FOR ANY CAUSE OF ACTION WHATSOEVER UNDER THIS AGREEMENT EXCEED THE
COST OF THE PRODUCT GIVING RISE TO THE CLAIM, WHETHER BASED IN CONTRACT,
WARRANTY, INDEMNITY OR TORT (INCLUDING NEGLIGENCE AND STRICT LIABILITY) OR
OTHERWISE.

 

IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR OTHER SUCH INDIRECT DAMAGES (INCLUDING, WITHOUT LIMITATION,
LOSS OF REVENUES, PROFITS OR OPPORTUNITIES), WHETHER ARISING OUT OF OR AS A
RESULT OF BREACH OF CONTRACT, WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT
LIABILITY OR OTHERWISE.

 

- 13 -



--------------------------------------------------------------------------------

EXHIBIT A

 

SPECIFICATIONS

 

The following document entitled “Deep Fiber HFC General Specifications” sets
forth the specifications for the Products under this Agreement.

 

DEEP FIBER HFC GENERAL SPECIFICATIONS

 

Transmission Facility

   Single mode fiber to a maximum of 12kft

System Capacity

   672 channels- Typically serves 28 ONUs

Optical Span Facilities

   One single-mode fiber

Optical Wavelength

   1310 nm/ 1550 nm

Optical Source

   Edge Emitting LED

Optical Receiver

   InGaAs PIN diode detector

Service Capabilities

   Single Party Message Telephone Service (SPMTS), coin, (coin first/dial tone
first)     

PBX CO trunks

PBX Tie Trunks

Direct Inward Dialing (DID)

Direct Outward Dialing (DOD)

Centrex Lines (CL)

Off-Premises Extension (OPX)

Off-Premises Station (OS)

WATS Line

WATS Trunks

Secretarial Lines (SL)

Foreign Exchange Lines (FX)

Foreign Exchange Trunks (FT)

DDS-Subrate, 19.2 kb/s, and 56 kb/s

Automatic and Manual Ringdown

Electronic Business Service (EBS)

ISDN (Basic Access)

ONU Powering

   -130 VDC using 22 AWG copper pair

VF Impedence (ONU)

   600 W in series with 2.16 µF

Ringing Output

   17 - 28 Hz at 60 Vrms minimum open circuit

Number of Ringers

   Up to 5 REN per channel; 15 REN maximum simultaneously / ONU

Insertion Loss

   2.0- 4.0 dBm

VF Frequency Response

   +1 to -0.5 dBrnc between 404 Hz and 2,804 Hz

Idle Channel Noise

   20 dBrnc maximum

Echo Return Loss

   18 dB minimum at HDT with ONU terminated with 600 W in series with 2.16 µF

Singing Return Loss

   12dB minimum at HDT with ONU terminated with 600 W in series with 2.16 µF

Longitudinal Balance

   55dB minimum

 

A1



--------------------------------------------------------------------------------

Crosstalk (intelligible)    65dB minimum Drop Length (ONU)    500W including
telephone set Dial Pulse Distortion    8- 12 pps; 58% to 64% break in; 55% to
70% break out; “A” leak condition Environmental Temperature    (HDT)-40°F
(-40°C) to +140°F (+60°C) Environmental Temperature    (ONU)-40°F (-40°C) to
+140°F (+60°C) Environmental Humidity    5% to 95% non-condensing

 

Deep Fiber HFC

GRANDE COMMUNICATIONS Product Specifications

 

1.0 Headend RF Performance

 

1.1

   Parameter   

Performance

Requirement

1.2

   CTB (dBc)    -72.0

1.3

   CSO (dBc)    -72.0

1.4

   CNR (dB)    58.0

 

2.0 Headend to RDT Link Performance

 

2.1

   Parameter   

Performance

Requirement

2.2

   Maximum Power Launched (Single EDFA) (dBm)    15

2.3

   Fiber Class    IV-A

2.4

   Maximum Number of EDFAs1    4

2.5

   Maximum Network Scope (km)    75

2.6

   Maximum Single Fiber Length (km)    40

2.7

   Minimum Return Loss (dB)    55

 

Note 1. Marconi or better

 

3.0 FOA Performance

 

3.1

   Part No. (Description)    Parameter    Specification

3.2

            

Minimum /

Maximum

   Nominal

3.3

   4102116Ln (FO 18 dBm, n Output)    Power Output, POUT (dBm)    18.0£POUT£19.0
   18.2

3.4

        CNR Degradation1., CNRFOA (dB)    0.0 < CNRFOA£0.7    0.3

3.5

        Power Consumption (W)         48

3.6

        Power Received, PREC (dBm)    4.0 £ PREC £ 8.0    5.0

 

Note 1. 1550 nm power received Power Received, PREC, by Marconi OIU (dBm),
-4.0 £ PREC £ 0.0

 

A2



--------------------------------------------------------------------------------

4.0 SWX Performance

 

4.1

   Part No. (Description)    Parameter    Specification

4.2

             Minimum / Maximum    Nominal

4.3

   4102107L2 (2X32 SWX)    1550 nm Insertion Loss, L1550 (dB)   
17.8 £ L1550 £ 19.7    18.0

4.4

        1310 nm Insertion Loss, L1310 (dB)    0.5 £ L1310 £ 2.0    1.3

 

5.0 OIU Performance at the RDT

 

5.1

   Part No. (Description)    Parameter    Specification

5.2

             Minimum / Maximum    Nominal

5.3

   4102179L1    1310 nm Power Transmit, PTRANS-1310 (dBm)   
-20.0£PTRANS-1310£-16.0    -18.0

5.4

        1310 nm Power Receive, PREC-1310 (dBm)    -10.0£PREC-1310£-4.0    -7.0

5.5

        Voltage (VDC)    -42<VDC<-56     

5.6

        Upstream Bandwidth1. (MHz)    7.5 - 42.0     

 

Note 1. -6 dB cutoff frequencies

 

6.0 RCX Performance at the RDT

 

6.1

   Part No. (Description)    Parameter    Specification

6.2

             Minimum / Maximum

6.3

   41-090-02 (RFX1S8)   

5 - 42 MHz Insertion Loss,

L5-42MHz(dB)

   11.9 £ L5-42 MHz £ 12.5

6.4

   41-090-03 (RFCMB1F4)   

5 - 42 MHz Insertion Loss,

L5-42MHz (dB)

   6.8 £ L5-42MHz £ 7.2

6.5

   41-090-04 (RFCMB2F8)   

5 - 42 MHz Insertion Loss,

L5-42 MHz (dB)

   6.8 £ L5-42MHz £ 7.2

6.6

   41-090-05 (RFCMB2S8)   

5 - 42 MHz Insertion Loss,

L5-42MHz (dB)

   6.8 £ L5-42MHz £ 7.2

 

7.0 RDT to ONU Link Performance

 

7.1

   Parameter   

Performance

Requirement

7.2

   Fiber Class    IV-A

7.3

   Maximum Fiber Length (km)    4.0

7.4

   Maximum 1550 nm Span Loss (dB)    2.0

7.5

   Maximum 1310 nm Span Loss (dB)    4.0

7.6

   Minimum Return Loss (1550 and 1310 nm)(dB)    45

 

A3



--------------------------------------------------------------------------------

8.0 Downstream RF Performance

 

8.1

   Part No. (Description)    Parameter    Specification

8.2

            

Minimum /

Maximum

   Nominal

8.3

   4102149L4(OIU49L4)    1310 nm Power Transmit, PTRANS-1310 (dBm)   
-5.0£PTRANS-1310£-2.0    -3.5

8.4

        1310 nm Power Receive, PREC-1310(dBm)    -27.0£PREC-1310£-15.0    -23.0

8.5

        1550 nm Power Receive, PREC-1550 (dBm)    -4.0£PREC-1550£1.0    -2.0

8.6

       

RF Power at 550 MHz1.

POUT 547MHz (dBmV)

  

42.0£POUT

547MHz£48.0

   43.5

8.7

        Tilt (55 - 550 MHz) (dB)1.    5.0£Tilt£7.0    6.0

8.8

        Tilt (550 - 870 MHz) (dB)1.    1.0£Tilt£4.0    2.0

8.9

        Downstream Bandwidth (MHz)    50 - 870     

8.10

        Voltage, VDC2.    -80<VDC<-138     

 

Note 1. CW carriers at 3.1 % OMI, tested at card interface, 870 MHz benchmark is
a CW carrier at 3.1 % OMI

 

2. Service dependent

 

8.0 Downstream RF Performance

 

8.11

   Part No. (Description)    Parameter    Specification

8.12

            

Minimum /

Maximum

   Nominal

8.13

   4102149L1 (OIU49L1)   

1310 nm Power

Transmit, PTRANS-1310 (dBm)

   -5.0£PTRANS-1310£-2.0    -3.5

8.14

       

1310 nm Power Receive,

PREC-1310 (dBm)

   -27.0£PREC-1310£-15.0    -23.0

8.15

       

1550 nm Power

Receive, PREC-1550 (dBm)

   -4.0£PREC-1550£1.0    -2.0

8.16

       

RF Power at 550 MHz1.,

POUT 547MHz (dBmV)

  

37.0£POUT

547MHz£43.0

   38.0

8.17

        Tilt (55 - 550 MHz) (dB)1.    5.0£Tilt£7.0    6.0

8.18

        Tilt (550 - 870 MHz) (dB)1.    1.0£Tilt£4.0    2.0

8.19

        Downstream Bandwidth (MHz)    50 - 870     

8.20

        Voltage, VDC2.    -80<VDC<-138     

 

Note 1. CW carriers at 3.1 % OMI, tested at card interface, 870 MHz benchmark is
a CW carrier at 3.1 % OMI

 

2. Service dependent

 

A4



--------------------------------------------------------------------------------

9.0 Return Path Performance

 

9.1    Part No. (Description)    Parameter    Specification 9.2             
Minimum /
Maximum    Nominal 9.3   

4102149L4

(OIU49L4 to RCX Input)

   Upstream Bandwidth (MHz)1.    7.5-42.0      9.4    (OIU49L4 to OIU79L1)   
Noise Power Ratio – 35 MHz Effective Bandwidth, NPR33MHz (dB)    NPR35MHZz³40   
  9.5    (OIU49L4 to OIU79L1)    Dynamic Range – 35 MHz Effective Bandwidth,
(dB)    >7dB      9.6    (OIU49L4)   

Input Power Density – 35 MHz Effective Bandwidth, PIN,

(dBmV/Hz)

   -56.0£PIN£-49.0           (OIU49L4 to OIU79L1)   

Noise Power Ratio – 6 MHz Effective Bandwidth, NPR6MHz

(dB)

   NPR6MHz³47      9.5    (OIU49L4 to OIU79L1)   

Dynamic Range – 6 MHz Effective

Bandwidth,

(dB)

   >7dB      9.6    (OIU49L4)   

Input Power Density – 6 MHz Effective Bandwidth, PIN,

(dBmV/Hz)

   -48.0£PIN£-41.0      9.6    (OIU49L4 to OIU79L1)    Frequency Response    +
/-ldB      9.7    (OIU49L4 to OIU79L1)    Upstream Gain, G (dB)    18.0£G£22.0
     9.3   

4102149L1

(OIU49L4 to RCX Input)

   Upstream Bandwidth (MHz)1.    7.5-42.0      9.4    (OIU49L1 to OIU79L1)   
Noise Power Ratio –35 MHz Effective Bandwidth, NPR33MHz (dB)    NPR35MHz³40     
9.5    (OIU49L1 to OIU79L1)   

Dynamic Range – 35 MHz Effective Bandwidth,

(dB)

   >7dB      9.6    (OIU49L1)   

Input Power Density – 35 MHz Effective Bandwidth, PIN,

(dBmV/Hz)

   -56.0£PIN£-49.0           (OIU49L1 to OIU79L1)   

Noise Power Ratio – 6 MHz Effective Bandwidth, NPR6MHz

(dB)

   NPR6MHz³47      9.5    (OIU49L1 to OIU79L1)   

Dynamic Range – 6 MHz Effective

Bandwidth,

(dB)

   >7dB     

 

A5



--------------------------------------------------------------------------------

9.6  

(OIU49L1)

  

Input Power Density - 6 MHz Effective Bandwidth, PIN,

(dBmV/Hz)

   -48.0£PIN£-41.0 9.6  

(OIU49L1 to OIU79L1)

   Frequency Response    + /-1 dB 9.7  

(OIU49L1 to OIU79L1)

   Upstream Gain, G (dB)    18.0£G£22.0

 

Note 1. -6 dB cutoff frequencies

 

10.0 Headend to ONU Link Performance

 

    

Parameter

   Specification           Minimum /
Maximum    Nominal 10.1   

CNR Average, All Channels, 3.1 %

OMI, CNRAVG (dB)

   48.5<CNRAVG<50.0    49.5 10.2   

CNR, Single Channel Worst Case, 3.1 %

OMI, CNRwc (dB)

   48.0£CNRwc£49.5    49.0 10.3   

CSO Average, All Channels, 3.1 %

OMI, CSOAVG (dBc)

   -56.0£CSOAVG£-53.0    -54.5 10.4   

CSO, Single Channel Worst Case, 3.1 %

OMI, CSOwc (dBc)

   -55.5£CSOwc£-52.5    -53.5 10.5   

CTB Average, All Channels, 3.1 %

OMI, CTBAVG (dBc)

   -56.0£CTBAVG£-53.0    -54.5 10.6   

CTB, Single Channel Worst Case, 3.1 %

OMI, CTBwc (dBc)

   -55.5£CTBwc£-52.5    -53.5

 

Note 1. 77 CW carriers at 3.1% OMI, 33 64 QAM carriers at 1.5 % OMI

 

11.0 Power Pair Requirements

 

11.1   

Part No.

   Specification 11.2         Distance RDT to ONU
(ft.)   No. of 22 Gauge
Power Pairs 11.3   

4102149L1

   3,500   1 11.4   

4102149L1

   7,000   2 11.5   

4102149L1

   10,500   3 11.6   

4102149L4

   3,500   1 11.7   

4102149L4

   7,000   2 11.8   

4102149L4

   10,500   3

 

12.0 Configuration Drawings

 

12.1         Specification 12.2   

Part No.

   Configuration Drawing 12.3   

FOO3191 (MESA4)

   J-C0440 12.4   

FO03190 (MESA6)

   J-C0441

 

A6



--------------------------------------------------------------------------------

The downstream RF performance characteristics of the Deep Fiber HFC system can
be realized in the following tables. This performance expectation is based on a
fundamental system configuration including a Marconi Specified Transmitter and
does not include the cascading of multiple EDFAs between the Marconi FOA at the
transmitter and the FOA at the RDT.

 

13.0 CNR Characteristics 1., 2., 3., 4., 5., 6., 7.

 

13.1    CNR Input to Transmitter    CNR Output at ONU 13.2    65.0    50.8 13.3
   64.0    50.8 13.5    63.0    50.7 13.6    62.0    50.7 13.7    61.0    50.6
13.8    60.0    50.5 13.9    59.0    50.4 13.10    58.0    50.2 13.11    57.0   
50.0 13.12    56.0    49.8 13.13    55.0    49.5 13.14    54.0    49.2 13.15   
53.0    48.9 13.16    52.0    48.5 13.17    51.0    48.0 13.18    50.0    47.5
13.19    49.0    46.9 13.20    48.0    46.2 13.21    47.0    45.5 13.22    46.0
   44.8

 

Note 1. Analog channel load: 80 channels at 3.1% OMI

2. Digital channel load: 54 channels at 1.55% OMI

3. Transmitter output: 7 dBm into Marconi FOA

4. Fiber length (transmitter to RDT): 25 km

5. PREC RDT FOA: 5 dBm

6. Fiber length (RDT to ONU): 4 km

7. PREC-1550 ONU OIU: -4.0£PREC-I550£0.0

 

A7



--------------------------------------------------------------------------------

14.0 CSO and CTB Characteristics 1., 2., 3., 4., 5., 6., 7.,

 

14.1    CNR Input to Transmitter    CNR Output at ONU 14.2    75.0    55.1 14.3
   74.0    55.0 14.5    73.0    54.9 14.6    72.0    54.7 14.7    71.0    54.6
14.8    70.0    54.4 14.9    69.0    54.2 14.10    68.0    54.1 14.11    67.0   
53.8 14.12    66.0    53.6 14.13    65.0    53.4 14.14    64.0    53.1 14.15   
63.0    52.8 14.16    62.0    52.5 14.17    61.0    52.1 14.18    60.0    51.8
14.19    59.0    51.4 14.20    58.0    50.9 14.21    57.0    50.5 14.22    56.0
   50.0

 

Note 1. Analog channel load: 80 channels at 3.1% OMI

         2. Digital channel load: 54 channels at 1.55% OMI

         3. Transmitter output: 7 dBm into Marconi FOA

         4. Fiber length (transmitter to RDT): 25 km

         5. PREC RDT FOA: 5 dBm

         6. Fiber length (RDT to ONU): 4 km

         7. PREC-1550 ONU OIU: -4.0 £ PREC-1550 £ 0.0

 

NETWORK MANAGEMENT ALARMS:

 

Environmental (all), DS1 Alarms (BER, AIS, loss of signal); loss of light, C-N
threshold alarm; common equipment card fails, standard TLI messaging; battery
low conditioning; loss of AC charger; generator run; loss of RF; high AMP draw;
30-configurable environmental contacts/RDT; light and AGC limit alarms.
Immediate ALL.

 

A8



--------------------------------------------------------------------------------

EXHIBIT B

 

SYSTEM PRODUCT LIST and PRICE LIST

 

The following document sets forth the pricing for the Products available for
purchase under this Agreement.

 

MESA Cabinet             MOD-841    MESA 4 Cabinet Kit    $ 30,000.00 1   
J-C0440L2    MESA4 Cabinet, wired for 1344 lines (FITL)        4    486530400   
Vortex 15amp Rectifier Module        2    J-C0440L24    Mux Powering Cable     
  4    J-C0440L33    (4) Johnson Controls 12V 79AH Batteries        2   
J-C0440L41D    Telect 56 Port DSX        2    J-C0440L45    DSX Power Cabling   
    1    J-C0440L68    6” SWX Shelf with Video Wiring        1    J-C0440L68A   
6” SWX Shell        1    J-C0440L70    FITL Power Upgrade Kit        1   
J-C0441L71    Alm, X-Conn to DISC*S        1    JC0440L72    RCX Shelf/RF Return
       1    J-C0440L75    Cable RCX / TX 12 ft.        1    J-CO440L76    Fiber
Jumper Kit for Mux Mounted in Bay 4        1    J-C0440L77    Fiber Jumpers Sys
1 / OCS 1-3        1    J-C0440L78    Fiber Jumpers Sys 1 / OCS 4-7        1   
J-C0440L79    Fiber Jumpers Sys 2 / OCS 1-3        1    J-C0440L80    Fiber
Jumpers Sys 2 / OCS 4-7        1    65-108-08L1    DS-1 Cable Assembly        14
   J-C0440L14    Optical Channel Shelf        Supporting MESA Cabinet Components
            OCS-COM-05    OCS Common Cards    $ 250.21 1    41-020-50    OMU1B
       1    4102031E    OPU2E             MOD-303    Common Shelf Card Kit    $
6,100.29 2    4100880D    PCU1D - Power Converter Unit        2    4100840P   
LIU1P - Line Interface Unit        6    41-008-45    LSU, Line Suppressor Unit
       2    4140860B    CPU3B - Central Processor Unit        2    4140861A   
SPU2 - Signal Processor Unit        2    4120870A    TRU1, Transmit/Receive Unit
       1    4100883C    MU2C - Maintenance Unit        1    41-108-87    AU3 -
Alarm Unit        0    4102179A1    OIU79 HDT - Optical Interface Unit    $
350.00 0    4102107L2    Splitter/WDM 32 Fiber Connectorized    $ 5,550.00 0   
41-090-05    Dual 1x4 RF Combiner Module    $ 125.00 0    41-090-02    8-Port RF
Combiner Module    $ 80.00 0    F004210    MESA 4 Template    $ 318.00 0   
F003813    Juice Box    $ 1,560.00 0    F003499    Juice Box Template    $ 83.20
0    4102116L4    AM-VSB EDFA Shelf (4-Port)    $ 25,000.00

 

B1



--------------------------------------------------------------------------------

Optical Network Unit Components             MOD-ONU-RF    ONU Card Kit (Voice,
Video & RF Return)    $ 1,200.00 1    4102149A4    OIU49 ONU - Optical Interface
Unit        1    4102052D    DTU1D        1    4102081E    NPC2E        0   
F112703    Low Profile Pedestal    $ 149.00 0    F112659    ONU Internals (Low
Profile Single Family )    $ 251.00 0    F112716    Coax Adapter Kit    $ 19.00
0    F778762    12B Splice Enclosure    $ 80.00 0    F592627    Fiberseal
Bracket    $ 7.08 0    F014025    R3B1E Protector Module (Black)    $ 2.00 0   
F014023    R3B3E Power Pair Protectors (Red)    $ 2.50 0    41-020-99    QCU60,
Quad POTS Card    $ 360.00 MAS SONET Equipment (note 1 year warranty for MAS)   
         IS-XTS-OC3    MAS Sonet Multiplexer    $ 10,361.50 1    800307    NMCU
Network Monitor and Control Card        2    800362    BIU-155 (OSR XTS/XTD
Buffer Card)        2    800310/3 SC    OC3 OAU-IR 1310nm Optics Card - 13Db. SC
       4    800320/4 B    DSSR 4 (4 DS1 Mapper DSX) - BITS Support        1   
800350/2    PSCU-28 (28 DS 1 Protection Swich Unit)        3    800676    NE S/W
v.5.7 (OC 3 S/W for NMCU)        1    800110    Fiber Management Spool Kit     
  1    800112    Cable Guide Cover for 23” Rack (2)        1    800772/10   
10ft Cable - Amphenol-Amphenol Male-Male        Central Office Terminal
Components             KGC-COT    COT Common Shelf Kit equipped with:    $
3,377.00 1    J-C0443L1    T’ Bay Wired for (1) COT Common Shelf            
KGC-SS    Supervisory Management System    $ 12,720.00 1    JCS443L9   
Supervisory System Element Manager        1    4105048    Feature Package 1070
Software             COT-COM-CD    Common Cards for COT    $ 4,438.00 1   
4100880D    PCU1D - Power Converter Unit        1    4100840P    LIU1P-Line
Interface Unit        1    4120860B    CPU3B - Central Processor Unit        1
   4120861A    SPU2 - Signal Processor Unit        1    4100870    TRU1,
Transmit/Receive Unit        1    4100883C    MU2C - Maintenance Unit        1
   41-108-86    AU3 - Alarm Unit       

 

B2



--------------------------------------------------------------------------------

EXHIBIT C

 

Technical Documentation

 

Marconi Communications Technical Documentation can be purchased as a CD-ROM or
binder set. When the CD-ROM is updated, the new release will be sent to the
individual on the distribution list.

 

For questions concerning orders, the part numbers, issue numbers or literature
content; please contact Rachell Haines Communications Customer Service
Representative at (972) 916-4233.

 

Technical Documentation Library - CD-ROM

 

Marconi

Communications

Part Number

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Price


--------------------------------------------------------------------------------

     Complete Technical Documentation Library on CD-ROM       

363-230-000/5.1

                

Note: All documents listed as included in the Binder Set and individual

miscellaneous documents on subsequent pages are included on the CD-ROM.

   $ 0

 

C1



--------------------------------------------------------------------------------

1.1.1.1.1 DISC«S Binder Set

 

Marconi

Part Number

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

   Price


--------------------------------------------------------------------------------

   Issue
No.


--------------------------------------------------------------------------------

   Issue
Date


--------------------------------------------------------------------------------

363-250-000/5.1

  

DISC«S Binder Set

   $ 0    6    6/99

363-250-001/5.1

  

DISC«S Planning & Engineering Binder

Includes:

   $ 0    3    6/99

363-255-100

  

DISC«S General Description

   $ 0    4    4/98

363-265-100

  

DISC«S MX General Description

   $ 0    2    8/98

363-250-110

  

DISC«S TR-303 Application Engineering

   $ 0    1    5/97

353-265-200

  

DISC«S MX Application Engineering

   $ 0    2    8/98

363-260-020/5.1

  

Supervisory System Binder

Includes:

   $ 0    3    6/99

363-250-350/5.1

  

Supervisory System Description, Installation & Turnup

   $ 0    2    8/98

363-250-610/5.1

  

Supervisory System Administration

   $ 0    2    8/98

363-260-251/5.1

  

Supervisory System User’s Manual

   $ 0    3    6/99

363-250-002/5.1

  

DISC«S Central Office Terminal Installation & Maintenance Binder

Includes:

   $ 0    4    6/99

363-250-300

  

Central Office Terminal Installation

   $ 0    2    6/99

363-250-301

  

COT Acceptance & Turnup

   $ 0    7    6/99

363-250-501/5.1

  

End to End Test Procedures

   $ 0    3    6/99

363-250-500/5.1

  

DISC«S Maintenance & Trouble Clearing

   $ 0    3    6/99

363-252-402

  

Channel Unit Installation Procedures

   $ 0    4    6/96

363-250-003/5.1

  

DISC«S Remote Digital Terminal Installation & Maintenance Binder

Includes:

   $ 0    4    6/99

363-250-400

  

RDT Installation

   $ 0    5    6/99

363-250-401

  

RDT Acceptance & Turnup

   $ 0    10    6/99

363-258-400

  

High Density DISC«S Installation

   $ 0    1    9/00

363-258-401

  

High Density DISC«S Acceptance & Turnup

   $ 0    1    9/00

363-250-501/5.1

  

End to End Test Procedures

   $ 0    3    6/99

363-250-500/5.1

  

DISC«S Maintenance & Trouble Clearing

   $ 0    3    6/99

363-256-260

  

Deep Fiber HFC Users Guide

   $ 0    1    9/00

363-252-402

  

Channel Unit Installation Procedures

   $ 0    4    6/96

 

C2



--------------------------------------------------------------------------------

Marconi

Part Number

--------------------------------------------------------------------------------

  

Title

--------------------------------------------------------------------------------

  

Price

--------------------------------------------------------------------------------

   Issue
No.


--------------------------------------------------------------------------------

   Issue
Date


--------------------------------------------------------------------------------

363-252-005

  

DISC«S Channel Units Binder

Includes:

   $ 0    10    6/99

363-252-701

  

DCU 10/101 Description, Application & Installation

   $ 0    1    10/95

363-252-702

  

DCU 20 Description, Application & Installation

   $ 0    2    10/98

363-252-703

  

DCU 28 Description, Application & Installation

   $ 0    2    2/99

363-252-704

  

DCU 30/301 Description, Application & Installation

   $ 0    3    3/99

363-252-705

  

DCU 33 Description, Application & Installation

   $ 0    1    10/95

363-252-706

  

DCU 36 Description, Application & Installation

   $ 0    2    5/96

363-252-707

  

DCU 37/371 Description, Application & Installation

   $ 0    1    9/95

363-252-708

  

DCU 38 Description, Application & Installation

   $ 0    2    11/95

363-252-731

  

DCU 44 Description, Application & Installation

   $ 0    2    1/99

363-252-709

  

DCU 61 Description, Application & Installation

   $ 0    1    11/95

363-252-740

  

DCU 103 Description, Application & Installation

   $ 0    1    10/97

363-252-725

  

DFU 28 Description, Application & Installation

   $ 0    2    10/96

363-252-710

  

SCU 1 Description, Application & Installation

   $ 0    2    11/95

363-252-711

  

SCU 3 Description, Application & Installation

   $ 0    2    1/96

363-252-712

  

SCU 4 Description, Application & Installation

   $ 0    2    3/96

363-252-713

  

SCU 12 Description, Application & Installation

   $ 0    2    5/96

363-252-714

  

SCU 13 Description, Application & Installation

   $ 0    5    1/99

363-252-715

  

SCU 22/221 Description, Application & Installation

   $ 0    1    9/95

363-252-737

  

SCU 27 Description, Application & Installation

   $ 0    3    1/99

363-252-729

  

SCU 41 Description, Application & Installation

   $ 0    1    1/98

363-252-716

  

SCU 52 Description, Application & Installation

   $ 0    4    6/98

363-252-717

  

SCU 57 Description, Application & Installation

   $ 0    3    9/98

363-252-720

  

SFU 3 Description, Application & Installation

   $ 0    2    10/96

363-252-721

  

SFU 4 Description, Application & Installation

   $ 0    2    10/96

363-252-722

  

SFU 13 Description, Application & Installation

   $ 0    2    1/99

363-252-723

  

SFU 22 Description, Application & Installation

   $ 0    2    8/96

363-252-724

  

SFU 52 Description, Application & Installation

   $ 0    2    6/96

363-252-728

  

QCU 20 Description, Application & Installation

   $ 0    1    8/97

363-252-738

  

QCU 60 Description, Application & Installation

   $ 0    1    6/98

 

C3



--------------------------------------------------------------------------------

EXHIBIT D

 

SUPPORT AND MAINTENANCE

 

Marconi Global

 

Managed Services

 

Customer

 

Support Guide

 

Revision 3.0

September, 2000

 

All information contained in this Exhibit D is for reference only. The terms
contained in this Exhibit D and services proposed herein are subject to
amendment upon mutual agreement of the parties.

 

D1



--------------------------------------------------------------------------------

Table of Contents

 

MARCONI Global Managed Services (GMS) Support Programs

   2

Marconi Support

   5

System Support Programs

   5

Marconi 10x5 Business Response System Support

   5

Marconi 24x7 Strategic Response System Support

   5

System Support Features

   5

TACtics Online

   5

Hardware Support

   7

Three-day (Business Days) Return-to-Factory RMA Service

   7

Advance Replacement

   7

4 Hour Parts Support

   7

4 Hour Parts and Service Support

   7

Hardware Maintenance Options

   8

Ordering Information

   8

Training Services

   8

Payment Policy

   10

Marconi Services

   10

Plan – Consulting Services

   10

Consulting

   10

Build – Implementation Services

   11

Daily and Hourly Rates

   13

Field Network Engineering Services (FNES)

   13

Dispatched Network Engineering Services

   13

Dedicated Network Engineering Services

   14

Operational Value-add Services

   14

Appendix A: Hardware Maintenance Parts Only Option Response Areas

   15

Appendix B: Hardware Maintenance 4 Hr. Parts and Service Support Option -
Response Areas

   16

Appendix C: Marconi Services Observed Holiday Schedule

   16

 

MARCONI Global managed Services (GMS) support Programs

 

Marconi GMS offers a comprehensive set of support programs designed to support
Marconi customer’s networking solution through comprehensive hardware and
software services from installation through their operational life cycle.

 

SUMMARY:

 

The goal of Marconi Services’ Global Managed Services (GMS) is to provide
world-class comprehensive support and service to our customers and partners
worldwide.

 

To make this happen, Marconi has a comprehensive package of technical support,
consulting, and training services.

 

This document provides an overview of these service and support programs.

 

D2



--------------------------------------------------------------------------------

Marconi Support

 

Marconi customers are encouraged to subscribe to the Marconi Customer Support
Program. The Marconi Customer support program offers access to the full range of
Marconi Technical Support capabilities for a fixed annual fee. Marconi Support
is offered in different levels according to your business needs.

 

Education Services

 

Marconi’s goal is that customers have the information needed to properly
understand and operate their own network infrastructure. Quality technical
training is an important aspect of Marconi’s overall support strategy as
properly trained customers can design and support their own network better than
anyone else.

 

System Installation Services

 

Marconi offers on-site installation support covering the installation,
configuration, and orientation of key personnel.

 

Customized Service Programs

 

Marconi offers a variety of customer services available on an as-needed basis.
These services include professional network consulting and primary site support.

 

Marconi’s Technical Support

 

Marconi’s TAC is the focal point of Marconi support. Our Technical Support
Engineers (TSEs) possess detailed knowledge of the complete product family and
all aspects of internetworking technology. Marconi TSEs staff our global TAC
centers located around the world:

 

  • Australia, Sydney

 

  • Canada, Montreal

 

  • Germany, Backnang

 

  • Ireland, Dublin

 

  • Italy, Latina

 

  • Japan, Tokyo

 

  • United Kingdom, Coventry

 

  • United Kingdom, Liverpool

 

  • United States, Cleveland

 

  • United States, Dallas

 

  • United States, Pittsburgh

 

In addition to the TAC personnel, Marconi also has field-based Network Engineers
and Systems Engineers available to assist with pre- and post-sales issues.

 

The TAC consists of five groups: Level 1, Level 2, Level 3 and Level 4 TAC
Support Groups, and Return Material Authorization (RMA) Group.

 

Level 1 Support

 

The Level 1 Support group is the first point of contact into Marconi’s TAC.
These individuals take the first call, and ensure that the proper information is
entered into the Call Tracking System (“CTS”). Additionally, they assist
End-Users with simple configuration and problem resolution.

 

Level 2 Support

 

Once a case has been entered into the CTS, a Marconi TSE handles the case. TSEs
are grouped according to product type and it is their job to work a case to
closure or escalate to the Level 3 Support Group. This strong teaming aspect
within the TAC, and within the product groups, develops additional experience
and leadership.

 

TSEs have access to a variety of labs with Marconi equipment, as well as
equipment from other vendors, to assist in recreating the specific problem an
End-User may be experiencing. In addition to the equipment in the labs, the
engineers have access to the most modern analysis tools from traffic generators
to high-speed protocol analyzers.

 

Marconi GMS Customer Support Guide

D3



--------------------------------------------------------------------------------

Level 3 Support

 

This team is the escalation point from the Level 2 Support Group to ensure that
problems are solved in an expeditious time frame and Partner satisfaction is
maintained.

 

This group consists of senior Network Analysts dedicated to working on critical
network problems. This organization is responsible for ensuring all available
resources are applied to the problem so that a resolution can be reached as
quickly as possible for all escalated cases.

 

Level 4 Support

 

Level 4 Support consists of Product Engineering and Development. Problems
escalated into these organizations are complex issue analysis and resolution
requiring hardware, firmware, and/or software fixes.

 

Level 4 Support is ensures that all available resources are applied to the
problem so that a resolution can be reached as quickly as possible for all
escalated cases. Access to this group is via the Level 3 Group.

 

TAC Access

 

When a call is directed to the TAC, Level 1 Support will ensure that the folio
wing happens:

 

  • The call is logged into the Call Tracking System with appropriate
information

 

  • The call is assigned a case number

 

  • A TSE is assigned to the case

 

  • The TSE owns the case and:

 

  • works with the customer to answer questions

 

  • provides advice on system use

 

  • assists with system configuration

 

  • rectifies a system malfunction

 

Cases opened in the TAC are given a severity level agreed upon between the TSE
and the customer as follows :

 

Severity Level

--------------------------------------------------------------------------------

  

Production Network

--------------------------------------------------------------------------------

  

Test/Development Network

--------------------------------------------------------------------------------

  

Commitment

--------------------------------------------------------------------------------

Critical

   Network is down.No
workaround is
available. Production has
stopped.         Marconi and
Customer work 24 x
7 to resolve situation

High

   Network functionality
is severely limited.
No workaround is
available.    Network is down, or
functionality is
severely limited.
No workaround is
available.    Marconi and
Customer work
to dedicate resources
during normal
business hours to
resolve situation.

Medium

   Limited functionality,
but a workaround is
available.          

Low

   General questions,
enhancements, and/or documentation errors.          

 

Marconi GMS Customer Support Guide

D4



--------------------------------------------------------------------------------

Based on the level of severity (i.e., Critical, High, Medium, Low) of the case,
the appropriate TSE is assigned to the case. For problems of a Critical and/or
High nature, the following notification process has been put in place to ensure
that the proper attention and resources are mobilized to restore the network.
The CTS alerts the appropriate personnel, through automatic paging and/or
e-mail, when the following criteria are met:

 

Priority Clock Time

--------------------------------------------------------------------------------

   Low/Medium


--------------------------------------------------------------------------------

   High


--------------------------------------------------------------------------------

   Critical


--------------------------------------------------------------------------------

1 Hour

   N/A    N/A    TAC Managers

4 Hours

   N/A    TAC Managers    Director, Tech Support
Regional Sales Director
Regional SE Manager

8 Hours

   N/A    Director, Tech. Support,
Regional Sales Director
Regional SE Manager    Sr. Director, GMS VP, Sales

24 Hours

   TAC Manager, Director, Tech
Support    Summary Email President and
VPs    Summary Email President and
VPs

 

Marconi Support

 

Marconi’s Support programs consist of two main elements, System Support and
Hardware Support. A customer must choose a Systems Support program and a
Hardware Maintenance option. This information is summarized as follows:

 

System Support Programs

 

Marconi offers two different System Support programs that allow the customer to
choose the access to technical support, software and electronic tools that meet
their business objectives.

 

NOTE: All equipment, of the same type, at the customer site must be placed under
the same level of Systems Support: Business Response or Strategic Response.
Different Hardware Maintenance Options can be applied to the equipment.

 

Marconi 10x5 Business Response System Support

 

Marconi’s Business Response System Support offers 10x5 access to Marconi’s TAC,
This program can be selected by customers who use their networks primarily
during business hours and do not have a requirement to contact Marconi’s TAC
outside of normal business hours.

 

This program operates 5 days per week, Monday through Friday, excluding
holidays. This is 8 AM to 6 PM local customer time. This program is also
suitable for customers currently operating their network in a test bed or
evaluation environment.

 

Marconi 24x7 Strategic Response System Support

 

Marconi’s Strategic Response System Support offers 24x7 access to Marconi’s TAC.
This program is recommended to customers that require access to Marconi’s TAC at
any time, day or night. It is intended for customers with mission-critical
networks requiring uptime beyond a normal business day. Customers with full-time
production networks would likely choose this program.

 

System Support Features

 

  • Access via phone, fax, and e-mail to Marconi’s TAC

 

  • Selected software Releases, Versions, Updates, Upgrades, and Maintenance
Releases. Marconi software updates may involve the installation of a new major
software version or a maintenance software version. A major release update
reflects a version change, for example, 3.4.3 to 4.0. Modifications to the
hardware configuration or microcode of the system may require additional
charges.

 

  • Access to Marconi’s TACtics Online

 

TACtics Online

 

TACtics Online provides Marconi Customers with real time support via the World
Wide Web. Marconi is always looking for ways to keep our customers informed and
to make it easy for you to contact us whenever you want and wherever you are.

 

That’s why Marconi has invested in TACtics Online, one of the most comprehensive
Web-based support services in the industry. Everything that you can do with a
phone call to a TAC can also be done online, with the added dimension of

 

Marconi GMS Customer Support Guide

D5



--------------------------------------------------------------------------------

real-time collaboration. And the online service is included in both our Business
Response and Strategic Response service programs.

 

Work Smarter, Not Harder to Support Networks that Last

 

  • Submit a Case

 

  • Track a Case

 

  • Track Your RMA Case History

 

  • Access Technical Documentation

 

  • Search the Knowledge Base

 

  • Store Network Drawings

 

  • Download Software

 

Submit a Case

 

TACtics Online users receive secure account access to our TACtics Online server.
When a networking issue is submitted online, a Level One Support Engineer
initiates the tracking process and responds with a status update.

 

Track a Case

 

With online access, you are able to monitor the status of open cases, as well as
provide updates and communicate with TAC support personnel around the clock. You
also have the ability to escalate an open case if you feel that the problem
resolution is taking too long or if a major change in the severity of the case
requires immediate attention.

 

Access Technical Documentation

 

The most current technical publications, techtips and FAQs are available online.

 

Search the Knowledge Base

 

TACtics Online users are able to enhance their understanding of Marconi products
by using our Knowledge Base Web pages. Knowledge Base also provides users with a
forum to contribute product knowledge, as well as opportunities for users to
offer feedback on Marconi products and services.

 

Store Network Drawings

 

TACtics Online’s archive allows you to store network drawings in electronic form
and collaborate with TAC personnel to trouble- shoot support issues in real
time.

 

Download Software

 

The latest software releases and remedial patches are available to download. In
addition, a software archive of “back-rev” code is also available to TACtics
Online account holders.

 

System Support Programs

 

The following table summarizes the System Support Program Options:

 

Features

--------------------------------------------------------------------------------

  

Warranty

--------------------------------------------------------------------------------

  

Business Response

--------------------------------------------------------------------------------

  

Strategic Response

--------------------------------------------------------------------------------

Term

   90 day S/W    12 months    12 months

Technical Phone Support, Fax/e-mail

  

8 AM—5 PM EST

Monday – Friday (excludes Marconi Holidays) No Priority Toll-Call 90 days

   8 AM—6 PM Local Time Monday – Friday Toll-Free, excluding Holidays    24
Hours a Day 7 Days a Week Toll-Free

Software Upgrades

   Includes 90 day remedial only    Included    Included

TACtics Online

   Not Included    Included    Included

 

Marconi GMS Customer Support Guide

D6



--------------------------------------------------------------------------------

Hardware Support

 

Marconi offers a number of different hardware maintenance options. The level and
cost of hardware support varies for each option, allowing the customer to choose
the level of support they desire for their critical Marconi hardware components.

 

Three-day (Business Days) Return-to-Factory RMA Service

 

This repair option is a good choice for network components which are not
mission-critical or where the customer stocks spare parts for rapid replacement.
The customer ships the failed part to Marconi. Within 3 business days from
receipt, a repaired or replacement unit is shipped “best-way ground” and Marconi
will pay return freight charges to the customer. If the unit cannot be repaired
within the contracted timeframe (3 business days), a new or reconditioned,
“good-as-new” part will be issued and shipped. The customer is responsible for
the freight charges when shipping the unit to Marconi’s repair facility.

 

Advance Replacement

 

The advance, next-business day option is recommended when access to replacement
hardware is critical, but does not require same-day delivery. If the TAC has
diagnosed the unit as failed by 6 PM ET, a reconditioned part will be issued and
shipped via next-business day freight to the customer. Marconi is responsible
for all shipping charges.

 

Customers are required to send the failed component back to Marconi within
fifteen (15) business days after receipt of the replacement part from Marconi.
Customers are invoiced at list price and required to pay for all parts not
received by Marconi.

 

4 Hour Parts Support

 

NOTE: This option is available with the 24x7 Strategic System Support Program
only.

 

This level of support offers customers the option of 4 hr. on-site parts for
customers who maintain their own networks directly and do not need or desire
on-site assistance for troubleshooting purposes. This service offers 4-hour
response time to the customer site with parts delivery only, after diagnosed by
Marconi TAC Engineer and support is verified by Logistics/RMA Group.

 

Customers are required to send the failed component back to Marconi within
fifteen (15) business days after receipt of the replacement part from Marconi.
Customers are invoiced at list price and required to pay for all parts not
received by Marconi. This service is available in select areas as specified in
Appendix ‘A’. For coverage in areas not listed in Appendix ‘A’, please contact
the Marconi Service Sales Team at 724-742-7774 or by email at
servicesales@fore.com. The Marconi Service Sales Team will ensure that all
prerequisites are met before stocking a new parts depot.

 

4 Hour Parts and Service Support

 

NOTE: This option is available with the 24x7 Strategic System Support Program
only.

 

This option is available to those customers requiring on-site service in
addition to quick parts delivery. Support service is offered using both Marconi
personnel as well as Marconi’s Worldwide Authorized Service Providers, and is
provided 24 hours per day, 7 days per week.

 

A qualified Customer Engineer (either a direct Marconi employee or Marconi
Authorized Service Provider) will arrive at a customer site within four hours
with the necessary parts to restore network connectivity. The 4 hr. clock begins
after failed component is diagnosed by Marconi TAC Engineer and support is
verified by Logistics/RMA Group.

 

In addition, this engineer will assist the customer, along with Marconi’s TAC,
with additional relevant on-site issues should they arise during the course of
hardware replacement.

 

This service is available in select areas as specified in Appendix ‘B’. For
coverage in areas not listed in Appendix ‘A’, please contact the Marconi Service
Sales Team at 724-742-7774 or by email at servicesales@fore.com. The Marconi
Service Sales Team will ensure that all prerequisites are met before stocking a
new service location and parts depot.

 

Marconi GMS Customer Support Guide

D7



--------------------------------------------------------------------------------

Hardware Maintenance Options

 

Features

--------------------------------------------------------------------------------

  

Warranty

--------------------------------------------------------------------------------

  

3 Day in
Factory

--------------------------------------------------------------------------------

  

Advance-Replacement

--------------------------------------------------------------------------------

  

Parts Only

--------------------------------------------------------------------------------

  

Parts/Service

--------------------------------------------------------------------------------

                    Available only with Strategic Response Option    Available
only with Strategic Response Option Length of Term    12 months    12 months   
12 months    12 months    12 months Hardware Repaired or Replaced (RMA)   
10 Business day Return to Factory, No access to TAC    3 Business day Return to
Factory    Advance- Replacement: In by 6PM (EST), shipped
to arrive next business day   

•      24 hours per day

  

•      24 hours per day

           

•      7 days per week

  

•      7 days per week

           

•      4-hour On-site

  

•      4-hour On-site

           

response time via

  

response time via

               

Authorized Parts

  

Authorized Parts

                 

Provider

  

Provider

                        

•      On-site Service

                    See Notes 1 and 3.    See Notes 2, 3, and 4.

 

Note 1. Sites limited to the locations listed in Appendix ‘A.’

 

Note 2. Sites limited to the locations listed in Appendix ‘B.’

 

Note 3. Additional sites require Marconi Service Sales Team approval and 90 days
to activate.

 

Note 4. Available for Installed Base of $100K.

 

Ordering Information

 

Please contact the Marconi Service Sales Team at 724-742-7774 or by email at
servicesales@fore.com for more details.

 

NOTE: Marconi will provide discounts for customers desiring to purchase Support
Contracts for periods in excess of the standard one year period.

 

Customers select the services defined above using the Part Numbers in the
following table. Customers can select the System Support Program and Hardware
Maintenance Option that satisfies their own networking support needs.

 

Part Number

--------------------------------------------------------------------------------

  

10x5 Business Response Package

--------------------------------------------------------------------------------

SUPP-B

  

Support, Business Response, S/W Support Only

SUPP-B-3

  

Support, Business Response, 3 day return to factory

SUPP-B-A

  

Support, Business Response, advance replacement

    

24x7 Strategic Response Package

SUPP-S

  

Support, Strategic Response, S/W Support Only

SUPP-S-3

  

Support, Strategic Response, 3 day return to factory

SUPP-S-A

  

Support, Strategic Response, advance replacement

SUPP-S-PO

  

Support, Strategic Response, 4 hr. parts only

SUPP-S-PS

  

Support, Strategic Response, 4 hr. parts and service

 

Training Services

 

Marconi offers a full suite of courses to help you understand the technology and
implementation issues related to your Network.

 

Flexible Training Options

 

Classroom courses are taught worldwide at both Marconi and Marconi Certified
Training Partners facilities, or on-site at a customer’s premise. To maintain an
optimum student-to- equipment ratio at a customer’s site, class size is limited
to 12.

 

Marconi GMS Customer Support Guide

D8



--------------------------------------------------------------------------------

In addition, Marconi offers a full suite of self-paced, computer-based tutorials
for a cost-effective alternative to classroom courses. For up-to-date course
descriptions and class schedules, go to:
http://www.marconi.com/services/training/americas/

 

Marconi Certification Program

 

Marconi offers a Certification program for those persons desiring to prove their
abilities related to Marconi products. The program is job function based,
meaning that you will be “certified” as capable of performing a specific set of
functions with Marconi products. The two new titles offered are the Marconi
Public network Engineer (PNE) and the Marconi Enterprise Network Engineer (ENE).

 

Web-based LAN Theory

 

This fundamental web-based theory course answers the question, “What is a LAN?”
Included in this eight module course: the history and evolution of LANs, common
LAN topologies, connection-oriented and connectionless LAN communication, common
protocol functions, the Open System Interconnection (OSI) Reference Model,
Ethernet topology and media options, Token Ring and FDDI networks. This is a
good primer for understanding the different types of LAN networks available for
transporting information.

 

Web-based WAN Theory

 

This fundamental web-based theory tutorial answers the question, “What is a
WAN?” This is a good primer for understanding Wide Area Network (WAN)
connectivity to enable individuals and organizations take further advantage of
internetworking services such as the Internet, e-commerce, and
videoconferencing. Included in this five module course: WAN Overview, System
Influences, WAN Access, Framing, Timing and Signaling, and WAN Transport.

 

Technical Course Offerings

 

Marconi’s technical courses are targeted to individuals who want to achieve and
demonstrate a high degree of proficiency in the installation, operation and
maintenance (IO&M) of Marconi products.

 

Re-Certification

 

Re-Certification is available to Marconi Certified Engineers whose certification
has expired and who may want to be updated on Marconi’s products to maintain
their certification.

 

On-site Technical Education

 

Marconi Technical Education can provide standard or customized education at your
site for up to 12 students. On-site education eliminates the need and expense of
traveling. It also extends training to additional personnel by conducting it on
your company premise. If you have six or more students to train in the same
geographical area, on-site education may be cost effective.

 

Computer-Based Tutorials

 

Marconi offers self-paced training options that allow you to become familiar
with ATM technology at your convenience.

 

Certified Training Partners

 

Throughout the world, Marconi’s Certified Training Partners assist our Technical
Education department in the delivery of quality Technical Education courses
developed and certified by Marconi.

 

These highly-qualified partners have met specific program criteria and are
continually trained on new Marconi products. To receive Marconi’s certification,
all Certified Training Partners are required to complete a stringent
certification process and are audited regularly in accordance with Professional
Services Organization operational procedures.

 

Multimedia

 

Test your knowledge of PNNI, MPOA, ATM and LANE theory two different ways: Web
Games – Three crossword puzzles, each dedicated to a specific topic; or Web
Tests – Four Multiple choice tests, scores are automatically generated upon
completion of the test.

 

Course Cancellation Policy

 

Confirmed registrants who cancel at least two weeks prior to class will receive
a full refund, or may optionally schedule into another class. Cancellations made
within 2 to 14 days prior to a course will result in a 50% refund or the
opportunity to

 

Marconi GMS Customer Support Guide

D9



--------------------------------------------------------------------------------

register for a future session. Cancellations within two working days of class or
no-shows will forfeit their course fees. Attendee substitutions are permitted.

 

A cancellation confirmation number must be obtained from the Registrar by
calling (800) 448-8193 or fax (412) 635-3434. Marconi reserves the right to
cancel a class and is not responsible for airline or hotel penalties incurred
because of canceled courses. When possible, Marconi will provide at least two
weeks notice of class cancellation.

 

Payment Policy

 

Marconi requires that all courses be pre-paid before attending.

 

For the most up to date information on training in the America’s go to:
http://www.marconi.com/services/training/americas/

 

For the most current information on training in EMEA go to:
http://www.marconi.com/services/uktrain/

 

Marconi Services

 

Marconi Services provides value-added consulting, implementation and operation
services that, when combined with Marconi’s award-winning products, provide the
“best-in-class” networking solution in the marketplace today.

 

Marconi Services enables you to maximize your business performance. By
leveraging our technical expertise, global reach and robust service offerings,
you actually accelerate project schedules, sell more products and offer more
solutions, thereby improving bottom-line profit. We understand that flexibility
when working with a vendor is important, so our services are structured to fit
your needs. Services range from simple augmentation of your technical staff to
complete turnkey solutions.

 

Plan – Consulting Services

 

Marconi Services’ consultants are experts in multi-service network architecture,
design and planning. They provide a full range of services for enterprise and
service providers, including:

 

  • Business consulting

 

  • AC Power Assessments

 

  • CEEC market entry strategy

 

  • Business plan development

 

  • Service definition and pricing

 

  • Revenue optimization

 

  • Cost/benefit analysis

 

  • Technical consulting

 

  • Detailed design

 

  • Traffic engineering

 

  • Capacity planning

 

  • NMS Services

 

  • E-commerce services

 

They work with you and your customers to develop viable solutions tailored to
your environment. To meet specific business needs, our consultants consider
business requirements, cost, performance, reliability, expandability,
“upgrade-ability” and third-party connectivity in their solutions.

 

Business Planning SERV-BUSPLAN

 

Marconi Services offers expertise in the analysis of strategic and financial
decisions related to the deployment of an emerging carrier’s network. This
consulting service is customized to meet the specific needs of your customers.
Call a Marconi Services representative to review your customer’s requirements in
more detail.

 

Network Design Solutions SERV-DESIGN

 

Marconi develops network solutions that include requirements analysis, network
architecture and design, migration plan and cost/benefit analysis to provide a
best-of-breed solution for the customer.

 

Consulting

 

Block Time SERV-CNSLTBLCK100

 

Provides a Marconi consultant on-site for a 100-hour block of time. Customers
may use their 100 hours in 8-hour increments.

 

This time must be used over a one-year period from the date payment is received
at Marconi. On-site consulting hours are from

 

Marconi GMS Customer Support Guide

D10



--------------------------------------------------------------------------------

8 a.m. to 6 p.m., Monday through Friday. After hours, weekend and holiday
requests for on-site service are subject to additional fees.

 

AC Power Assessment – General Office Environment

 

(up to 75,000 sq ft) SERV-ACPOWERGO1

 

The electrical infrastructure of your building is the foundation upon which you
run all of your information technology equipment. This service is a
comprehensive site analysis of electrical distribution to pinpoint the causes of
costly system failures in an office environment up to 75,000 sq ft.

 

AC Power Assessment – General Office Environment

 

(75,001 to 150,000 sq ft) SERV-ACPOWERGO2

 

The electrical infrastructure of your building is the foundation upon which you
run all of your information technology equipment. This service is a
comprehensive site analysis of electrical distribution to pinpoint the causes of
costly system failures in an office environment of 75,001 to 150,000 sq ft.

 

AC Power Assessment – General Office Environment

 

(150,001 to 225,000 sq ft) SERV-ACPOWERGO3

 

The electrical infrastructure of your building is the foundation upon which you
run all of your information technology equipment. This service is a
comprehensive site analysis of electrical distribution to pinpoint the causes of
costly system failures in an office environment of 150,001 to 225,000 sq ft.

 

AC Power Assessment – Computer Room or Data Center

 

(up to 7,500 sq ft) SERV-ACPOWERCR1

 

The electrical infrastructure of your building is the foundation upon which you
run all of your information technology equipment. This service is a
comprehensive site analysis of electrical distribution to pinpoint the causes of
costly system failures in a computer room or data center up to 7,500 sq ft.

 

AC Power Assessment – Computer Room or Data Center

 

(7,501 to 15,000 sq ft) SERV-ACPOWERCR2

 

The electrical infrastructure of your building is the foundation upon which you
run all of your information technology equipment. This service is a
comprehensive site analysis of electrical distribution to pinpoint the causes of
costly system failures in a computer room or data center of 7,501 to 15,000 sq
ft.

 

AC Power Assessment – Computer Room or Data Center

 

(15,001 to 22,500 sq ft) SERV-ACPOWERCR3

 

The electrical infrastructure of your building is the foundation upon which you
run all of your information technology equipment. This service is a
comprehensive site analysis of electrical distribution to pinpoint the causes of
costly system failures in a computer room or data center of 15,001 to 22,500 sq
ft.

 

MSP Engagement Services SERV-PTNR

 

Used exclusively for Marconi Services Partner-initiated service engagements.

 

Build – Implementation Services

 

Marconi Services engineers and qualified Marconi Services Partners ensure the
flawless implementation and integration of networks at your customer’s site. All
services are accomplished using a structured process with discrete deliverables
to guarantee complete customer satisfaction.

 

Coordination of large infrastructure projects requires time and talent. Marconi
Service engineers will develop a complete installation plan to meet operational
requirements and then ensure that this plan is properly executed. A Project
Management team performs detailed design assistance, installs the quoted
equipment, prepares and executes a formal test plan, and delivers a
comprehensive network documentation package.

 

  • Standard installation

 

Marconi GMS Customer Support Guide

D11



--------------------------------------------------------------------------------

  • Managed project implementation

 

  • Central office implementation (EF&I services)

 

  • ServiceOn implementation

 

Standard Installation* SERV-INSTALL

 

Marconi installs and configures the equipment quoted. Includes travel and
expenses.

 

Managed Project Implementation** SERV-INST-MP

 

A Marconi Services team performs project management, detailed design assistance,
installs the quoted equipment, prepares and executes a formal test plan and
delivers a comprehensive network documentation package. Includes travel and
expenses.

 

* Minimum hardware order for SERV-INSTALL is $30,000.00

 

** Minimum hardware order for SERV-INST-MP is $100,000.00

 

Central Office Managed Project Implementation SERV-COMPI

 

This service is commonly referred to Engineer, Furnish and Install (EF&I) for
regulated environments. This is a turnkey solution for service providers.

 

ServiceOn Foundation Implementation SERV-FVI

 

ServiceOn Foundation implementation provides 1-day pre-installation assessment
of the Network Management System (NMS), 2.5 days on-site installation and
configuration of the network management platform on the workstation and half a
day of on-site, hands-on training.

 

The engineer will verify the management system requirements; ensure that the
hardware, software, and firmware revisions are compatible; design the
implementation plan; proceed with the network management server and client
installation; and configure the system to reflect the customer-specific network
topology. The engineer will also provide hands-on training on the features of
the system and provide personal advice on the relevant migration path for the
customer’s network management system.

 

ServiceOn Accountant Implementation SERV-FVA

 

With on-site implementation of ServiceOn Accountant, Marconi dispatches an
engineer to perform the installation of the ServiceOn Accountant client and
server, the configuration of the Marconi switches to interface with the
ServiceOn Accountant system (enabling the call recording and re-provisioning the
circuits), and basic training/orientation on the ServiceOn Accountant product
features at the customer’s site. This service is intended to take three days and
includes one server installation, up to two client installations, and eight
switch configurations. The price does NOT include on-site size and performance
requirements evaluation of the ServiceOn Accountant system (see SERV-PRE-FVA);
on-site implementation and configuration of the underlying Oracle database (see
SERV-ORA-FVA); or expenses.

 

ServiceOn Accountant Assessment SERV-PRE-FVA

 

This service provides on-site assessment of the customer-specific size and
performance requirements for the ServiceOn Accountant system. Marconi dispatches
an engineer to the customer site to carry out an extensive site survey and
define accordingly the call profiles and data retention requirements specific to
the customer. Marconi will provide the customer with a set of tailored
specifications for implementing the ServiceOn Accountant system (disk space size
and database configuration). This service is intended for a maximum of two days
of on-site assessment. Price does NOT include on-site implementation and
configuration of the underlying Oracle database (see SERV-ORA-FVA); on-site
implementation of ServiceOn Accountant (see SERV-FVA); or expenses.

 

Oracle Installation SERV-ORA-FVA

 

This service provides on-site installation and configuration of the Oracle
database to be integrated into the ServiceOn Accountant system. After the
customer provides the size and performance requirements for the ServiceOn
Accountant system, Marconi dispatches an engineer to carry out the
implementation of the supporting Oracle server and client. Price does NOT
include on-site size and performance requirements evaluation of the ServiceOn
Accountant system (see SERV-PRE-FVA); on-site implementation of ServiceOn
Accountant (see SERV-FVA); or expenses.

 

Marconi GMS Customer Support Guide

D12



--------------------------------------------------------------------------------

Miscellaneous SERV-MISC

 

This product number encompasses professional services not listed above. Please
call your Regional Services Manager or Marconi Services Consultant to detail an
exact statement of work to ensure proper pricing.

 

Daily and Hourly Rates

 

  • $2,000/weekday plus expenses

 

  • $2,500/weekend and holiday plus expenses

 

  • $250/hour plus expenses; 8 a.m. to 8 p.m., weekdays, 4-hour minimum

(Travel expenses not applicable if resources are within a 50-mi radius of
customer site.)

(Time and material begins at start of travel.)

 

  • $325/hour plus expenses; off-hours, weekends and holidays, 4-hour minimum

(Travel expenses not applicable if resources are within a 50-mi radius of
customer site.)

(Time and material begins at start of travel.)

 

Marconi Services Partners, a consortium of certified experts in the New Public
Network, assist our Marconi Services organization in designing, implementing,
and operating networks. A list of our Marconi Services Partners may be found on
our Web site (www.marconi.com) under “Services”.

 

Field Network Engineering Services (FNES)

 

Field Network Engineering Services (FNES) is part of the Operate segment of the
Marconi Services foundation. FNES provides on-site technical support and on-site
value-add assessment services; it’s the operational “feet in the street”. FNES
is geared to capturing available revenue once the network is up and running.

 

IS departments across market segments continue to be under budgetary pressure to
reduce staffing and associated costs while providing higher network availability
and throughput. This has forced these groups to view outside network consultants
and operations service providers as cost-effective alternatives to developing
and maintaining specific network skills and capabilities in-house.

 

Dispatched Network Engineering Services

 

Dispatched On-site Technical Support FS-ENGR

during business hours (more than 7 days’ notice);

after hours/weekends (more than 7 days’ notice);

during business hours (less than 7 days’ notice);

after hours/weekends (less than 7 days’ notice);

on Marconi observed holidays

 

Dispatched on-site troubleshooting services are provided 24x7, with advance
notice scheduling and emergency response. Response time is best effort. On-site
scheduled hours are from 8 a.m. to 8 p.m., Monday through Friday. Focus of
effort is post-installation troubleshooting/fault isolation with the purpose of
network restoral and/or performance improvement. Prices are based on a 4-hour
minimum.

 

Block Hours On-site

 

Technical Support FS-BLOCKENGR

 

This pre-purchased block of Network Engineering Services hours must be used over
a one-year period from the date payment is received at Marconi. Focus of effort
is post-installation troubleshooting/fault isolation with the purpose of network
restoral and/or performance improvement. Dispatched Network Engineering Services
are provided 24x7, with advance notice scheduling and emergency response.
Response time is best effort. On-site scheduled hours are from 8 a.m. to 8 p.m.,
Monday through Friday. Scheduled after hours, weekends and holiday requests for
on-site service are subject to additional fees. Customers may use their
scheduled hours in 8-hour increments.

 

Marconi GMS Customer Support Guide

D13



--------------------------------------------------------------------------------

Block Dispatched On-site

 

Technical Support FS-BLOCKENGR-4HR

 

This is a pre-purchased block of Dispatched Network Engineering Services hours.
Focus of effort is post-installation troubleshooting/fault isolation with the
purpose of network restoral and/or performance improvement. This time must be
used over a one-year period from the date payment is received at Marconi.
Dispatched Network Engineering Services are provided 24x7 for emergency 4-hour
response. Price is based on a 4-hour minimum. Service availability is subject to
location.

 

On-call Retainer Fee FS-RETAINER

 

This service provides a Network Engineer on standby via pager who can be
dispatched at the customer’s request. Tins service is often used when a customer
is conducting post-installation operations and may need advanced, on-site
technical support. If dispatched, FS-ENGR fees apply.

 

Migration Engineering Services and Upgrades FS-MIGRATION

 

This pre-purchased block of Network Engineering Services hours is offered as
part of the eVolution network migration strategy. This time must be used over a
one-year period from the date payment is received at Marconi. Focus of effort is
post-installation troubleshooting/fault isolation with the purpose of network
restoration and/or performance improvement. Dispatched Network Engineering
Services are provided 24x7 with advance notice scheduling and emergency
response. Response time is best effort. On-site scheduled hours are from 8 a.m.
to 8 p.m., Monday through Friday. Scheduled after hours, weekends and holiday
requests for on-site service are subject to additional fees. Customers may use
their scheduled hours in 8-hour increments.

 

A Network Engineer will be provided to perform the conversion from the legacy
network equipment to the updated Marconi solution.

 

Dedicated Network Engineering Services

 

Dedicated On-site Technical Support FS-RESENGR

 

For a 12-month period, an on-site Network Engineer participates and assists with
daily operations, future planning, network management, lab analysis and
training. Specifically, the on-site engineer will assist in network design;
traffic and growth analysis; business needs forecasting; resolution of daily
break/fix situations; moves, adds and changes; TAC coordination; lab testing;
physical plant recommendations; network management design and implementation;
TACtics Online training; customer troubleshooting skill enhancement; and
overviews of new product functionality.

 

Extended On-site Technical Support FS-PROJENGR

 

For an extended period, an on-site Network Engineer participates and assists
with daily operations, future planning, network management, lab analysis and
training. Specifically, the on-site engineer will assist in network design;
traffic and growth analysis; business needs forecasting; resolution of daily
break/fix situations; and moves, adds and changes.

 

Operational Value-add Services

 

Network Performance Profile FS-NETPROFILE

 

A Marconi Network Engineer conducts a two-day performance profile when network
performance needs change, expansion is contemplated or network infrastructure
decisions are needed. The profile quickly identifies performance issues and
potential trouble spots and provides a detailed analysis of a portion of a
network as specified by the customer. Documented results, which are multi-vendor
focused, pinpoint the exact cause of performance-related network problems and
provide a baseline for the condition of the network.

 

Network Analysis FS-NETANALYSIS

 

A Marconi Network Engineer conducts a comprehensive, extended, end-to-end
network analysis to evaluate an entire LAN and WAN — throughout the network’s
entire geographical location. Current network conditions are assessed and
recommendations for improved network performance and reliability are made to
meet ever-changing business needs. The analysis is conducted in three key
phases: project planning, data collection and data analysis/report
documentation.

 

Marconi GMS Customer Support Guide

D14



--------------------------------------------------------------------------------

Commissioning FS-SWCOMM

 

After a site equipment installation, a Marconi Network Engineer will perform a
switch certification to ensure that the switches are ready to be turned up,
fully functional and error free. Although it is in your best interest to have
all equipment covered under a comprehensive Marconi Support Agreement, we
realize there will be times and business needs that dictate non-warranty repairs
to a product.

 

Marconi provides repairs for all of its products at Marconi’s repair center.
Factory-trained technicians complete all repairs. Repairs are diagnosed and
tested under the same criteria as those specified by the original manufacturing
process.

 

All out-of-warranty repairs have a 30-day factory warranty.

 

Appendix A Hardware maintenance Parts Only Option Response Areas

 

The following areas are available for customers that would like to choose the
Hardware Maintenance Parts Only Option. “This option requires a 90 day
activation notice for the sites listed below.” New areas require Marconi Service
Sales Team approval and 90 day activation.

 

United States:

 

Atlanta, GA

Boston, MA

Charlotte, NC

Chicago, IL

Dallas, TX

Denver, CO

Des Moines, IA

Detroit, MI

Fayetteville, AR

Honolulu, HI

Houston, TX

Jacksonville, FL

Kansas City, MO

Louisville, KY

Los Angeles, CA

Memphis, TN

Montgomery, AL

Newark, NJ

New Orleans, LA

Phoenix, AZ

Portland, OR

Salt Lake City, UT

San Francisco, CA

Seattle, WA

St. Louis, MO

St. Paul-Minneapolis, MN

Syracuse, NY

Tallahassee, FL

Tampa, FL

Washington, DC

 

Canada:

 

Calgary, Alberta

Edmonton, Alberta,

Montreal. Quebec

Toronto, Ontario

Vancouver, British Columbia

Winnipeg, Manitoba

 

Marconi GMS Customer Support Guide

D15



--------------------------------------------------------------------------------

Appendix B: Hardware Maintenance 4 Hr. Parts and Service Support Option -
Response Areas

 

The following areas are available for customers that would like to choose the
Hardware Maintenance 4Hr. Parts and Service Support Option. New areas require
Marconi Service Sales Team approval and 90 day activation.

 

United States

 

Aberdeen, MD

Atlanta, GA

Boston, MA

Chicago, IL

Cincinnati, OH

Dallas, TX

Dayton, OH

Denver, CO

Detroit, MI

Houston, TX

Indianapolis, IN

Jacksonville, FL

Kansas City, MO

Los Angeles, CA

Minneapolis/St. Paul, MN

Montreal - CANADA

New York, NY

Newport Beach, CA

North Royalton, OH

Omaha, NE

Orlando, FL

Philadelphia, PA

Pittsburgh, PA

Portland, OR

Salt Lake City, UT

San Antonio, TX

San Diego, CA

San Francisco, CA

St. Louis, MO

Washington, DC

 

Canada

 

Toronto, Ontario

 

Appendix C: MARCONI Services Observed Holiday Schedule

 

Marconi Systems, Inc. observes the following holidays, plus one “floating
holiday” designated at the beginning of each calendar year.

 

New Year’s Day

Memorial Day

Independence Day

Labor Day

Thanksgiving Day

Post-Thanksgiving Day

Christmas Eve

Christmas Day

 

Marconi GMS Customer Support Guide

D16



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

MARCONI, PLC COPRORATE HEADQUARTERS

 

One Brutan Street

London W1J 6AQ

United Kingdom

Phone: +44 (0) 20 7493 8484

Fax: +44 (0) 20 7493 1974

 

MARCONI COMMUNICATIONS WORLDWIDE AND NORTH AMERICAN HEADQUARTERS

 

174 Thorn Hill Road

Warrendale, PA 15086-7586

Pittsburgh, PA

Phone: 412-772-6600

Fax: 412-772-6500

Product Info: 888-404-0444

Internet: info@Marconi.com

http://www.Marconi.com

 

MARCONI SERVICES WORLDWIDE HEAD QUARTERS

 

PO Box 146

New Century Park

Coventry

CV3 1LQ

United Kingdom

Phone: +44 (0) 2476 562000

Fax: +44 (0) 2476 567000

 

LAN SWITCHING DIVISION

 

2115 O’Nel Drive

San Jose, CA 95131

Phone: 408-467-4746

Fax: 408-955-9500

 

FEDERAL OFFICE

 

6905 Rockledge Drive, Suite 800

Bethesda,MD 20817

Phone: 301-564-4404

Fax: 301-564-4408

 

NORTHERN REGIONAL OFFICE

 

1 Penn Plaza

250 West 34th Street, Suite 4444

New York, NY 10119

Phone: 212-868-4286

Fax: 212-868-9200

 

SOUTHERN REGIONAL OFFICE

 

12750 Merit Drive, Suite 724

Dallas, TX 75251

Phone: 972-450-4444

Fax: 972-450-4460

 

CANADIAN OFFICE

 

208 Evans Avenue, Suite 119

Etobicoke, Ontario M8Z 1J7

Phone:416-410-3016

Fax: 416-259-5297

 

EUROPEAN HEADQUARTERS

 

2475 The Crescent

Solihull Parkway

Birmingham Business Park

B37 7YE

United Kingdom

Phone: +44-121-717-444

Fax: +44-121-717-4455

 

EUROPEAN OFFICES

 

Lindenstrasse 3

85296 Rohrbach-ILM

Germany

Phone: +49-84-42-54-95

Fax: +49-84-42-50-080

 

29, rue Jean Rostand

91893 ORSAY

Paris

France

Phone: +33-1-69-35-11-85

Fax: +33-1-69-35-11-94

 

Lesse 7

1186 KZ

Amstelveen

Netherlands

Phone: +31-21-640-2827

Fax: +31-20-645-8514

 

ASIA/PACIFIC OFFICES

 

1806A Harbour Centre

25 Harbour Road

Wanchai, Hong Kong

Phone:852-2845-5118

Fax:852-2845-5110

 

Well Shinto-shin Bldg.

2/F 3-1-4 Nishhi-Shinjuku

Shtnjuku-ku,

Tokyo 160 Japan

Phone: 81-3-3346-2781

Fax: 81-3-3346-2782

 

LATIN AMERICAN HEADQUARTERS

 

210 N. University Drive,

Suite 444

Coral Springs, FL 33071-7339

Phone: 954-346-4106

Fax:954-346-4109

 

D17



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

Attachment 1 to Exhibit D

 

Quality Assurance Procedures

 

MARCONI

 

1.1 QUALITY ASSURANCE PROCEDURES

 

CLASSIFICATION    NUMBER    PAGE      2 RSQA 225    3 1 OF 16

Corrective Action

         

31.7.1 TITLE

   APPROVED BY:     

 

Customer Problem Report Procedure

   4 John Snarr
(For the Quality Council)

 

REVISION HISTORY

 

5 REV


--------------------------------------------------------------------------------

  

6 ECO #

--------------------------------------------------------------------------------

  

7 DESCRIPTION

--------------------------------------------------------------------------------

  

8 PREPARED BY

--------------------------------------------------------------------------------

   9 DATE


--------------------------------------------------------------------------------

3    QAC-555    Changed all references to RTEC Systems to Access Systems.
Changed approval to Quality Council. Changed procedure to include Customer
Complaints and added Customer Complaint and Trouble Call Report forms.   
10 J. Flippin    6/19/97 4    QAC-592    Major Rewrite to include current
Customer Problem Reporting process.    B. Barclay    03/27/98 5    QAC-608   
Added new definitions to section 3.1. Updated section 4.0, 5.3 and 11.0 to
delete figure 1. Added section 5.2.11 to document additional statuses. Updated
sections 3.2.2, 5.1, and 10.0 to reflect current Customer Problem Reporting.   
11 B. Barclay    11/12/98 6    QAC-624    Added Appendices A, B, and C.
Clarified and defined responsibilities.    12 P. Morrison    09/27/99 7   
QAC-658    Major re-write to reflect the new CAR system and TL9000 requirements.
Appendix A changed, B & C deleted    13 T. Jones    04/03/2000 8    QAC-676   
Minor rewrite to reflect new database andTL9000 requirements    14 T. Jones   
10/05/00

 

D18



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

1.0 Purpose

 

This document defines the Customer Problem Report recording and status tracking
procedure. This document defines the process used for tracking all customer
reported problems from initial report to solution delivery and the steps
necessary to implement this process in a timely and efficient manner.

 

2.0 Scope

 

This procedure is applicable for all customers of MARCONI Access System’s
products. This document defines the methods and procedures for the tracking of
routine customer problems. The Call Center tracks non-routine customer reported
problems as documented in SCUP002.

 

3.0 General

 

3.1 Definitions / Abbreviations

 

ACKRSP

   Response sent to customer quality organization, acknowledgment of receipt of
CPR.

Action Item

   This is a status that reflects customer agreement to the proposed solution
date given. The clock is not running during this period, but starts at the full
elapsed time if the solution passes the proposed solution date given to the
customer.

ASMT

   Problem Report has been assigned to Team Leads.

CAR

   Corrective Action Request. A system for documenting and investigating the
cause of actual or potential nonconformance (see RSQA 220.)

CCD

   Customer Commitment Date. The date we have committed to the customer to have
a problem resolved and delivered to the field. This is typically in terms of a
feature package.

CCN

   Customer Complaint Number. The tracking number used by the customer to track
complaints against MARCONI Access System products.

CCS

   Customer Complaint Status. The current status of a particular customer
problem report.

CPR

   Customer Problem Report. A problem reported to MARCONI COMMUNICATIONS by an
outside customer or supplier.

CREJ

   Closed Rejected. This state is used for all rejected complaints, such as
complaints closed as not reproducible, or no trouble found as well as duplicate
complaints. No further MARCONI Access System action required.

CREL

   Closed Released. Resolution has been completed; the product has been updated
to comply with resolution. No further MARCONI Access System action required.

CUSTDLY

   Awaiting information from Customer, TL9000 time doesn’t count this time.

Customer

   Company whom purchases MARCONI Access System products.

Fix Start

   Upon customer approval to proposed solution the CPR enters this status while
engineering is developing the final solution for general availability.

 

D19



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

Follow Up

   After general availability, the CPR chair person may choose to perform a
follow up activity with the customer after the complaint reaches the CREL state.
This is primarily used to address customer satisfaction.

General Availability

   Updated product available for customer order.

Official CPR

   CPR reported by the customer’s quality organization.

SUBM

   Customer Report received, no action taken as of yet.

PENDCOMP

   A complaint may request compensation. Compensation owed by MARCONI Access
System to the customer must be paid before problem report can be considered
closed.

RSPAPP

   Response approved by customer quality organization. This state is used for
Official complaints only. Implementation of resolution begins. The CPR moves to
one of following states; Action Item, Fix Start or CREL.

RSPCOM

   Formal response has been communicated to customer quality organization,
Marconi is waiting for approval of that response.

RSPDIS

   Customer quality organization did not approve of response.

RSPRDY

   Response is ready from Marconi Access System Team Lead.

SMEAPP

   Response approved by customer subject matter expert. For some customers, the
implementation of the resolution begins here. Unofficial complaints will be
transitioned to one of the following states; Action Item, FIXSTART, CREL or
CREJ.

SMECOM

   Response has been communicated to customer subject matter expert.

Standard Directory

   The directory where information related to a CPR is placed. Currently this
directory is located in I:\CUSTCOMP\CustomerName. A directory exists for each
CPR.

Unofficial CPR

   CPR reported by the customer’s subject matter expert or by our customer
support center.

 

3.2 Responsibilities

 

  3.2.1 This procedure requires the approval of the Quality Council.

 

  3.2.2 The Quality Department is responsible for maintaining and implementing
the Customer Problem Report Procedure; maintaining the Customer Problem Summary;
issuing acknowledgment, interim and final reports to the customer; and
maintaining a listing of appropriate customer personnel for correspondence.

 

  3.2.3  The Quality Department shall monitor the Customer Problem Report to
insure that implementation of corrective action is commensurate with the degree
of the problem encountered. This also includes determination of placing the
product in question on Shipping or Production HOLD per RSQA 118, Product Hold
and Release, as appropriate.

 

D20



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

3.3 References

 

  3.3.1  RSQA 220, Corrective Action Program

 

  3.3.2 RSQA 118, Product Hold and Release

 

  3.3.3 GR-230-CORE, Issue 2, December 1997, Generic Requirements for
Engineering Complaints

 

  3.3.4 MKT 021, Product Change Notice & Service News Procedure

 

  3.3.5 TL9000 Quality System Metrics Book Two Release 2.5

 

  3.3.6 SCUP002 Customer Technical Support Procedure

 

D21



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

4.0 OVERVIEW

 

LOGO [g41743g70973_003x3x1.jpg]

 

The diagram above reflects the Customer Problem Report process. Customer
problems come in one of two forms. One form is a Call Center Report that occurs
when the Customer calls into our customer support center. The other form is
Customer Problem Reports. Many Customers have their own tracking and reporting
mechanisms that they use to track problems with suppliers’ equipment and
supplier performance in correcting these problems. These problems are submitted
to the suppliers for resolution and tracked to completion. This document
describes the mechanisms for getting resolutions to the customer on reported
problems, communicating them to the customer and tracking our performance in
that area. The process contained in this document will follow or will be
equivalent to the requirements stated in GR-230-CORE and TL9000 Quality System
Metrics.

 

D22



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

5.0 Procedure

 

5.1 CPR Lifecycle Roles

 

This section will define the roles of the major participants in the CPR
lifecycle.

 

CPRChairman    the customer interface responsible for day to day communications
with the customer. This role is charged with representing our position to the
customer. This person interacts with the customer to ensure that the customer
finds our responses acceptable, timely and capable of being implemented. This
person is our primary representative to the customer.      The Chairman is also
responsible for overseeing the CPR Resolution Meeting and for coordinating all
responses to Customer. This person is responsible for making the decision of
generating a CPR and for evaluating the company’s response to Customer Problem
Reports for correctness and completion. This person is responsible for taking
the resolutions from CPR team leads, formatting them correctly and presenting
them directly to the customer interface for presentation to the customer. This
person assigns the CPR and directs the activities of the CPR Team Leads. At the
time of assignment the CPR Chairman also determines Severity. This person is
responsible for ensuring appropriate follow up activity is performed with the
customer after general availability of the fix and after CREL. CPR Administrator
   is a Quality Department representative responsible for handling
administrative communications with the customer. This person is responsible for
entering CPRs (See RSQA 220) on all customer reported problems and is
responsible for updating the state of the CPR to reflect the proper status when
working with the CPR. This person is also responsible for producing reports for
the customer and for MARCONI Access System personnel that are needed for
tracking the resolution of CPR. The CPR Administrator shall be responsible for
maintaining the Customer Problem Summary. The Administrator is also responsible
for creating a CAR, as required to ensure that the response given in the CPR is
completed. CPR Team Leads    are responsible for resolution of a specific
customer problem report to the satisfaction of the customer. These individuals
present their solution to the CPR Chairman for reformatting and presentation to
the customer. Team Leads are representatives from the Quality, Engineering,
Manufacturing, Marketing and Customer Support Departments. CPR Implementers   
support CPR Team Leads by performing engineering evaluations, replicating
problems and suggesting engineering solutions to CPRs. These individuals work
under the direction of the CPR Team Leads.

 

D23



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

5.2 CPR Status and Workflow

 

LOGO [g41743g70973_003x4x1.jpg]

 

5.2.1 Submit Status

 

The first status in the CPR workflow is Submit. When the customer or member of
Technical Support discovers a new problem he reports the problem to MARCONI
Access System by sending it to the CPR Chairman, CPR Interface or CPR
Administrator as a separate communication or through the Call Center. The CPR
Administrator is responsible for entering a CPR. The CCN from the Customer
Problem Report is entered into the CPR. The full content of the Problem Report
from the customer shall be entered into the attachment field of the CPR.

 

5.2.2 ACKRSP (Acknowledgment Response) Status

 

If the problem report is official then the customer shall be informed that their
problem report was received and is being worked. The CPR Administrator shall
send a message to the Customer to acknowledge receipt of the problem report. The
state of the CPR shall be updated by the CPR Administrator to ACKRSP (Response:
Problem Report Acknowledged to Customer). The date the problem report was
acknowledged will appear in the history field of the CPR. The CPR Administrator
shall extract the body of the Customer Problem Report to a text file and place
it in the standard directory where CPR participants may find it easily, it shall
be given the name of the CCN. The goal for acknowledgment of the CPR is within
24 hours of receipt.

 

D24



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

5.2.3  ASMT (Assignment) Status

 

The CPR Chairman is responsible for making all work assignments. The CPR
Chairman shall assign severity of either major or minor depending on fitting
severity description in TL9000 Quality System Metric Manual. The CPR Chairman
shall select a Team Lead who will be responsible for generating the response.
The CPR Chairman is responsible for communicating assignments to the CPR
Administrator. The CPR Administrator will enter the Team Lead and Implementer
(if required) into the CAR database in the “Assign To” and “Implementer” fields.
The goal for acknowledging receipt is within 24hours of receipt of the problem
report.

 

The CPR is now the responsibility of the CPR Team Lead. The Team Lead is
responsible for updating the individual CPR records. The Team Lead shall work
with the Implementer to define the best solution to the customer’s problem. The
goal for interviewing the customer and capturing all data related to the problem
is within 5 working days of receipt of the CPR from the customer.

 

5.2.4   RSPRDY (Response Ready) Status

 

All details relevant to the problem shall be recorded within the CPR record. The
problem solution shall be documented in the form of a Customer Problem Response
Form. The response form can be found in Appendix A. This form details the
solution and any workarounds and projected solution dates. The completed form
shall be attached to the CPR record.

 

Once the response form is completed, the Team Lead is responsible for changing
the state for the CPR to RSPRDY. The Team Lead shall inform the CPR Chairman
that the resolution is available if the next CPR meeting is not scheduled before
any customer deadlines.

 

Before the next CPR Resolution meeting the Chairman should print out all CPRs
that are in a state of RSPRDY and shall schedule and invite the Team Leads
responsible for those CPRs to the meeting. The Team Lead shall be prepared to
explain and support the response. The members of the CPR Resolution Team will
determine approval of the solution.

 

After the CPR Resolution meeting, the CPR Chairman will work with the CPR Team
Lead to document the actual response to the customer. Information on the CPR
Form may warrant the issuance of a Product Change Notice (PCN) or a Service
Bulletin to the customer (see MKT 021).

 

5.2.5   SMECOM (Subject Matter Expert Communicated) Status

 

The CPR Interface Chairman will present the resolution to the SME for official
complaints. The CPR Chairman is responsible for updating the status of the CPR
to SMECOM when the response is communicated. The Team Lead is responsible for
presenting the resolution to the SME for unofficial complaints. The Team Lead is
also responsible for updating the status of the CPR to SMECOM when the response
is communicated to the SME.

 

The goal for communication of the solution to the customer is 15 days from
receipt of the CPR.

 

5.2.6   SMEAPP (Subject Matter Expert Approved) Status

 

The CPR Chairman is also responsible for updating the status of the CPR to
SMEAPP when the Customer’s Subject Matter Expert approves the solution. Upon
approval, the CPR Chairman will set the CCD within the CPR. Once a CPR reaches
SMEAPP it is a candidate for implementation. At this point a CAR may be
generated, by the CPR Administrator, as a tool to implement the response.

 

Unofficial or Internal complaints can transition into the FIXSTART or Action
Item State or be closed as required by the response. Unofficial or Internal
complaints that were Major in severity are

 

D25



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

reduced to Minor severity if the CPR is in transition to FIXSTART or ACTION ITEM
states. (Change in severity only effects TL9000 FRT and OFR time target.)

 

5.2.7  RSPCOM (Response Communicated) Status

 

Following the SMEAPP state, official CPRs, shall be forwarded to the CPR
Administrator for transmission to the customer. The CPR Administrator shall
update the state of the CPR to RSPCOM to indicate that our response has been
communicated to the customer. The CPR Administrator shall also attach the
response within the CPR.

 

5.2.8  RSPAPP (Response Approved) Status

 

The next step is for the Customer to evaluate the response and determine whether
it is acceptable. Per GR-230-CORE, the customer has 30 days to approve or
disapprove of the response. If the customer does not notify Marconi of approval
or disapproval within 30 days, then it is assumed that the resolution has been
accepted. The CPR Administrator will be responsible for updating the status of
the CPR to RSPAPP if the customer approves of our response.

 

Once a CPR reaches SMEAPP or RSPAPP, it is a candidate for implementation. The
CPR Administrator is also responsible for recording the resolution or location
of the resolution so that it may be used by the person responsible for
implementing the resolution. If the response of the CPR requires a fix, the CPR
state will then be transitioned to the FIXSTART state and remain here until the
CAR is closed. If the CPR was closed with an unofficial agreement to do
something for the customer to enhance customer satisfaction, then the CPR will
transition into the Action Item state until that action item is complete. When
the official CPR transitions to FIXSTART or Action Item state, the severity
should be changed to minor. (Change in severity only effects TL9000 FRT and OFR
time target.)

 

5.2.9   RSPDIS (Response Disapproved) Status

 

If the customer disapproves our response, the CPR Administrator is responsible
for updating the status of the CPR to RSPDIS. If at any stage the Customer does
not approve of our solution, the problem goes back to the CPR Resolution Meeting
where the CPR Chairman reassigns the CPR for rework. The state of the CPR should
go back to ACKRSP then ASMT to indicate it has been assigned again and is being
re-addressed.

 

5.2.10  FIXSTART

 

Following the SMEAPP state (for Unofficial or Internal Complaints), or the
RSPAPP state (Official Complaints), the CPR is transitioned into the FIXSTART
state. FIXSTART is a state where the CPR resides until the response that was
given to the customer has been implemented. After FIXSTART, the CPR may be
transitioned to the Delivered or CREL states, per instruction of the CPR
Chairman. Severity level should be minor at this point (for counting purposes
only).

 

5.2.11  ACTION ITEM

 

ACTION ITEM is a state used when Marconi has unofficially agreed to do something
for the customer to enhance customer satisfaction as a result of this complaint.
Until this item(s) are completed, the CPR will reside in the ACTION ITEM state.
Once the Action Item(s) have been completed, the CPR will be transitioned into
the CREL state. The CPR Administrator will transition the CPR into the CREL
state, per instruction by the CPR Chairman. Severity level should be minor at
this point (for counting purposes). The TL9000 clock is turned off during the
Action Item state.

 

5.2.12  CREL (Closed Released) Status

 

CREL means “closed - released.” The resolution has been completed, or the
product has been updated to comply with the resolution and is available to the
customer. All commitments to the customer have been fulfilled. If the CPR had a
CAR opened to address the problem, that CAR has to be at CREL before the CPR can
be moved to the CREL state as well.

 

D26



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

General Availability of the fix is where either the action item that was pending
is now due or the fix being developed is now due. Subtracting wait time, per
TL9000 counting rules, this is either the actual number of days (if less than
180 days) or 180 days. If the action item or fix is not available by the
committed to date then the CPR is late. Team leads should notify the CPR
Chairperson as to any delays in closing a CPR by the date committed to the
customer.

 

The CPR Chairman and the Team Leads will determine if a CPR will require
Follow-up, upon closure of the complaint. Follow-up results shall be recorded
along with the level of satisfaction expressed by the customer and any comments
from the customer.

 

5.2.13  Closed Rejected (CREJ)

 

Closed rejected (CREJ) is a state used when a CPR will be closed as rejected,
duplicate, no trouble found or can not reproduce.

 

5.3 Call Center Report

 

Customer calls that are unable to be resolved by the customer support center are
converted from the Call Center Report, to a CPR by the CPR Administrator as an
unofficial CPR. The Call Center CPRs are reviewed at the CPR resolution meeting
for further actions.

 

6.0 CPR Resolution Meeting

 

The following serves as a guideline for the CPR Resolution Meeting.

 

6.1 Meeting Inputs / Outputs / Agenda

 

Meeting Inputs:

  

Customer Problem Reports sorted by status Full Printout of new Customer

Problem Reports CPRs that are in the RSPRDY Status

Meeting Outputs:

   State changes, updates to Assign To and Implementer.

Meeting Agenda:

  

Assignment of New Customer Problem Reports

Presentation of CPR resolutions by Team Leads

Status updates review Assignment of CCDs

Examine CPR’s exceeding target dates and CCDs

 

6.2 Assignment of New Customer Problem Reports

 

The CPR Chairman shall present the new CPRs (OPEN and ACKRSP) that have no
“Assigned To.” The CPR Chairman shall present the CPR, and a joint decision
should be made by the CPR resolution team as to the most appropriate Team Lead
for a particular CPR. The Team Lead may defer assignment of the Implementer
until later, or may inform the CPR Chairman of his/her selection. Assignments
shall be recorded on the report and given to the CPR Administrator after the
meeting.

 

6.3 Presentation of CPR Resolutions by Team Leads

 

The Team Leads shall present resolutions at the CPR meeting. Each CPR resolution
shall be accepted or rejected by the Chairman and participants. The solution
shall also be given to the Call Center representative. This shall be used in
answering customer questions and resolving known field problems. The CPR
Chairman shall present the data to the CPR Administrator at the conclusion to
the meeting. The team leads shall indicate any CPR that may not make the
commitment date given to the customer. Alternative solutions may be pursued to
meet the commitment date or the customer shall be notified of the revised
commitment date.

 

D27



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

6.4 Status Updates Review

 

This section of the meeting should be devoted to communicating the CPRs that
changed status since the last CPR Resolution meeting. No attempt should be made
to solve any problem, just communicate status.

 

6.5 Examine CPR’s Exceeding Target Dates.

 

Each category of CARs should be examined, looking at the report for days open.
The following checks should be made:

 

  • Every CPR should be assigned to a Team Lead within 24 hours.

 

  • Any CPR that is open > 15 days and has not reached SMECOM or RSPCOM is
overdue. An interim report to the customer may be REQUIRED at this time.

 

  • Any CPR that reaches SMEAPP or RSPAPP must have a CCD assigned. The CCD
should be a date, not a product change event. Enter the best estimate, either an
actual date or a quarter may be entered here. This date will be communicated to
the customer.

 

  • Target date may reflect a product change event,

 

  • The report of CPRs sorted by CCD should be examined to ensure that no CPRs
are exceeding their Customer Commitment Dates.

 

7.0 Release to Customer

 

Whenever an updated product is released to the customer, the customer should be
presented with a report of the CPRs (CARs with CCN). It should be filtered to
show only that customer and CCD (feature package we committed to). This will
allow the customer to verify our commitment to them.

 

8.0 Defective Product Samples

 

If samples are submitted, the customer shall be notified of the disposition of
the product stating how long the samples will be held and if they are to be
returned.

 

If the sample is under warranty and is not replaced or returned, the customer
shall be given credit or a refund for the sample.

 

9.0 Emergency Customer Problem Reports

 

An emergency is a situation resulting in a severe service impairment, service
outage, fire or safety hazard. In emergency situations the normal CPR procedure
may be bypassed and the customer may telephone, personally communicate, or write
a letter to be followed by the CPR. Inventory and departmental procedures shall
be established so that emergency equipment can be obtained by the customer
within 24 hours of being notified.

 

10.0 Customer Problem Report Summary

 

The CPR Administrator shall initiate and maintain a summary of all valid CPRs.
The Customer Problem Report Summary shall contain the following:

 

  • Date Open;

 

  • CPR Number;

 

  • Customer;

 

  • Brief Description of Problem;

 

  • CPR Status;

 

  • CAR Number.

 

D28



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

11.0 Documentation Retention

 

All documentation and correspondence relating to the CPR, including a copy of
the closed CAR, shall be retained in a file by the Quality Department for a
period of two (2) years from the CAR closure date.

 

12.0 Follow-up

 

After the fix has been completed the CPR Chairman and Team Leads are to evaluate
closed customer complaints to determine if the Customer Problem Resolution
requires follow-up. The Team Leads will assign the follow-up person and date
that follow up should happen. CPR follow up has been chosen as a metric in
TL9000 to indicate proactive contact with the customer and as a measure of
customer satisfaction. Follow up should include recording a rating that the
customer gives toward Marconi performance in providing a good solution in a
timely manner. Recording of any customer comments is useful. Closed is defined
as CREL.

 

D29



--------------------------------------------------------------------------------

LOGO [g41743g70973_003x2x1.jpg]

 

Appendix A Customer Problem Response Report

 

   

Access Network Systems Group

8616 Freeport Parkway

Irving, TX 75063

   

 

15 Customer Problem Response Report

 

Customer:

Customer Problem Report ID(s):

CAR(s):

Related Documents:

 

Description of Problem:                                      
                                        
                                        
                                               

 

Analysis of Problem:                                      
                                        
                                        
                                                   

 

Customer Exposure of Problem:                                         
                                        
                                                                     

 

How to Avoid the Problem:                                         
                                        
                                                                             

 

How to Work Around the Problem Once Encountered:
                                        
                                                                     

 

Corrective Action:                                         
                                        
                                        
                                                     

 

D30



--------------------------------------------------------------------------------

EXHIBIT E

 

OUT-OF-WARRANTY REPAIRS

 

The following document sets forth the repair pricing for Products no longer
covered under warranty.

 

    

Material Description

--------------------------------------------------------------------------------

   Product Hierarchy


--------------------------------------------------------------------------------

   List Price $


--------------------------------------------------------------------------------

RP4102004A2

  

REPAIR OF OIU4 L2 W/FC CONN

                               10    162.00

RP4102060A

  

REPAIR DCU 60A

   10_ACC_DLF_FCH    114.00

RP4102060B

  

REPAIR DCU60B

   10_ACC_DLF_FCH    114.00

RP4102061A

  

REPAIR DCU61A

   10_ACC_DLF_FCH    123.00

RP4102061C

  

REPAIR DCU61C

   10_ACC_DLF_FCH    119.00

RP4102063A

  

REPAIR SFU3A

   10_ACC_DLF_FCH    176.00

RP4102065A

  

REPAIR SFU13A

   10_ACC_DLF_FCH    116.00

RP4102065C

  

REPAIR SFU13C

   10_ACC_DLF_FCH    103.00

RP41-020-66

  

REPAIR ONU 2W COIN CH UNIT

   10_ACC_DLF_FCH    147.00

RP41-020-68

  

REPAIR SFU28P-PHONE

   10_ACC_DLF_FCH    89.00

RP41-020-69

  

REPAIR SFU52

   10_ACC_DLF_FCH    118.00

RP4102069A

  

REPAIR SFU52A

   10_ACC_DLF_FCH    118.00

RP4102069B

  

CD ASSY SFU-52B-OCU DP

   10_ACC_DLF_FCH    118.00

RP41-020-99

  

REPAIR QCU60MB

   10_ACC_DLF_FCH    156.00

RP4102099A

  

REPAIR/QCU60 MB

   10_ACC_DLF_FCH    149.00

RP4102099B

  

‘REPAIR OF QCU60B(4102099B)’

   10_ACC_DLF_FCH    143.00

RP41-008-27

  

REPAIR SCU27 DC SIGNATURE

   10_ACC_DLF_FCO    173.00

RP4102004B

  

REPAIR OIU4B

   10_ACC_DLF_FCO    230.00

RP4102004B1

  

REPAIR OIU4B1

   10_ACC_DLF_FCO    162.00

RP4102004B2

  

REPAIR OIU4B2

   10_ACC_DLF_FCO    162.00

RP4102004B3

  

REPAIR OIU4B3

   10_ACC_DLF_FCO    162.00

RP4102004C1

  

REPAIR OIUC1

   10_ACC_DLF_FCO    139.00

RP4102004L1

  

REPAIR OIU4 L1

   10_ACC_DLF_FCO    162.00

RP4102005B1

  

No desciption on Jobscope

   10_ACC_DLF_FCO    229.00

RP4102005C1

  

REPAIR OIUC1

   10_ACC_DLF_FCO    229.00

RP4102005C2

  

REPAIR OIU5C2

   10_ACC_DLF_FCO    256.00

RP4102005D1

  

REPAIR OIUD1

   10_ACC_DLF_FCO    121.00

RP4102005L1

  

O1U5L1 W/SC CONN

   10_ACC_DLF_FCO    229.00

RP4102007B1

  

REPAIR OIU7B1

   10_ACC_DLF_FCO    229.00

RP4102007B2

  

REPAIR OIU7B2

   10_ACC_DLF_FCO    229.00

RP4102007B3

  

REPAIR OIU7B3

   10_ACC_DLF_FCO    297.00

RP4102007C1

  

REPAIR OIU7C1

   10_ACC_DLF_FCO    229.00

RP4102007C2

  

REPAIR OIU7C2

   10_ACC_DLF_FCO    229.00

RP4102007E1

  

REPAIR OIU7E1

   10_ACC_DLF_FCO    167.00

RP4102007L1

  

REPAIR OIU7

   10_ACC_DLF_FCO    229.00

RP4102007L2

  

REPAIR OIU7L2

   10_ACC_DLF_FCO    229.00

RP4102009A1

  

‘REPAIR OF OIU 72A1 (4102009A1)’

   10_ACC_DLF_FCO    267.40

RP4102015B1

  

REPAIR OIU15B1

   10_ACC_DLF_FCO    297.00

RP4102015B2

  

REPAIR OIU15B2

   10_ACC_DLF_FCO    297.00

RP4102015B3

  

REPAIR OIU15B3

   10_ACC_DLF_FCO    297.00

 

E1



--------------------------------------------------------------------------------

    

Material Description

--------------------------------------------------------------------------------

   Product Hierarchy


--------------------------------------------------------------------------------

   List Price $


--------------------------------------------------------------------------------

RP4102015C1

  

REPAIR OIU15C1

   10_ACC_DLF_FCO    256.00

RP4102015C2

  

REPAIR OIU15C2

   10_ACC_DLF_FCO    256.00

RP4102015C3

  

REPAIR OIU15C3

   10_ACC_DLF_FCO    256.00

RP4102015L1

  

REPAIR OIU15L1

   10_ACC_DLF_FCO    297.00

RP4102015L2

  

REPAIR OIU15L2

   10_ACC_DLF_FCO    297.00

RP4102015L3

  

REPAIR OIU15L3

   10_ACC_DLF_FCO    297.00

RP4102016B1

  

REPAIR OIU14B1

   10_ACC_DLF_FCO    169.00

RP4102016B3

  

REPAIR OIU14B3

   10_ACC_DLF_FCO    169.00

RP4102017B1

  

REPAIR OIU17B1

   10_ACC_DLF_FCO    297.00

RP4102017B2

  

REPAIR OIU17B2

   10_ACC_DLF_FCO    297.00

RP4102017B3

  

REPAIR OIU17B3

   10_ACC_DLF_FCO    297.00

RP4102017C1

  

REPAIR OIU17C1

   10_ACC_DLF_FCO    256.00

RP4102017C2

  

REPAIR OIU17C2

   10_ACC_DLF_FCO    256.00

RP4102017C3

  

REPAIR OIU17C3

   10_ACC_DLF_FCO    256.00

RP4102017L1

  

REPAIR OIU17L1

   10_ACC_DLF_FCO    297.00

RP4102017L2

  

REPAIR OIU17L2

   10_ACC_DLF_FCO    297.00

RP4102017L3

  

REPAIR OIU17L3

   10_ACC_DLF_FCO    297.00

RP41-020-21

  

OIU-11

   10_ACC_DLF_FCO    70.00

RP41-020-22

  

OIU-12

   10_ACC_DLF_FCO    47.50

RP4102024L1

  

REPAIR OIU-41

   10_ACC_DLF_FCO    121.00

RP4102026B1

  

REPAIR OIU-71B

   10_ACC_DLF_FCO    142.00

RP4102026C1

  

OIU-71C

   10_ACC_DLF_FCO    142.00

RP4102031A

  

OPU2A HDT OPT PR SR

   10_ACC_DLF_FCO    139.00

RP4102031B

  

REPAIR OPU2B

   10_ACC_DLF_FCO    119.00

RP4102031C

  

REPAIR OPU2C

   10_ACC_DLF_FCO    139.00

RP4102048C

  

‘REPAIR OF OMU18C (4102048C)’

   10_ACC_DLF_FCO    404.00

RP4102050B

  

REPAIR OMU1B HDT OPT MAINT.

   10_ACC_DLF_FCO    144.00

RP4102052C

  

REPAIR DTU 1C

   10_ACC_DLF_FCO    85.00

RP4102052D

  

‘REPAIR OF DTU1D (4102052D)1

   10_ACC_DLF_FCO    85.00

RP41-020-53

  

ONU DRP TST UN (DTU2)

   10_ACC_DLF_FCO    2.00

RP4102053A

  

DTU2AONUDRPTSTUN

   10_ACC_DLF_FCO    2.00

RP4102053B

  

DTU2B ONU DRP TST UN

   10_ACC_DLF_FCO    25.00

RP4102053C

  

REPAIR DTU 2C

   10_ACC_DLF_FCO    79.00

RP41-020-79

  

REPAIR CPCI

   10_ACC_DLF_FCO    121.00

RP4102081A

  

REPAIR ONU-NPC2A

   10_ACC_DLF_FCO    129.00

RP4102081B

  

REPAIR ONU-NPC2B

   10_ACC_DLF_FCO    111.00

RP4102081D

  

REPAIR ONU/NPC2D

   10_ACC_DLF_FCO    93.00

RP4102081E

  

‘REPAIR OF NPC2E (4102081E)’

   10_ACC_DLF_FCO    48.00

RP41-020-82

  

LPC-1 LCL POWER CARD

   10_ACC_DLF_FCO    78.00

RP41-020-83

  

‘REPAIR OF ONU LOCAL PWR CD 2 LPC2’

   10_ACC_DLF_FCO    155.00

RP4102083A

  

‘REPAIR OF ONU LPC2A(4102083A)’

   10_ACC_DLF_FCO    155.00

RP41-020-84

  

BCC-1 BATT CHGR CARD

   10_ACC_DLF_FCO    27.50

RP41-020-85

  

UNIV POWER CD UPC 1

   10_ACC_DLF_FCO    25.00

RP4102085B

  

UPC1B UNIVERSAL POWER CD

   10_ACC_DLF_FCO    226.00

RP41-020-88

  

REPAIR BATT CHGR EXT (BCA)

   10_ACC_DLF_FCO    35.50

 

E2



--------------------------------------------------------------------------------

    

Material Description

--------------------------------------------------------------------------------

   Product Hierarchy


--------------------------------------------------------------------------------

   List Price $


--------------------------------------------------------------------------------

RP41-020-89

  

REPAIR BCX2 BATT CHG EXT CD

   10_ACC_DLF_FCO    59.34

RP4102094L1

  

‘REPAIR OF OIU44 (4102094L1)’

   10_ACC_DLF_FCO    871.00

RP4102146L1

  

‘REPAIR OF O1U46 (4102146L1)’

   10_ACC_DLF_FCO    604.00

RP41-020-90

  

REPAIR/HDT CH SHELF-710

   10_ACC_DLF_FHW    127.75

RPJC2001L13

  

OPTICAL CH SHF W/710

   10_ACC_DLF_FHW    125.00

RP41-008-01

  

SCU 2W/4W E&M

   10_ACC_DLP_DCH    122.00

RP41-008-03

  

SCU-3

   10_ACC_DLP_DCH    218.00

RP4100803A

  

SCU-3A

   10_ACC_DLP_DCH    218.00

RP4100803G

  

SCU-3G

   10_ACC_DLP_DCH    218.00

RP4100803H

  

REPAIR SCU3H

   10_ACC_DLP_DCH    218.00

RP4100803J

  

REPAIR SCU 3J

   10_ACC_DLP_DCH    169.00

RP4100803K

  

REPAIR SCU3K

   10_ACC_DLP_DCH    169.00

RP41-008-04

  

SCU-4

   10_ACC_DLP_DCH    49.00

RP4100804A

  

SCU-4A

   10_ACC_DLP_DCH    49.00

RP4100804C

  

SCU-4C

   10_ACC_DLP_DCH    84.00

RP41-008-10

  

DCU10

   10_ACC_DLP_DCH    52.00

RP41008101

  

DCU 101 SPS

   10_ACC_DLP_DCH    74.00

RP41008101A

  

REPAIR DCU101A

   10_ACC_DLP_DCH    74.00

RP41008103

  

DCU103 ISP

   10_ACC_DLP_DCH    56.00

RP4100810A

  

DCU 10A SPS COT

   10_ACC_DLP_DCH    52.00

RP4100810D

  

DCU 10DSPSCOT

   10_ACC_DLP_DCH    52.00

RP4100810E

  

DCU 10ESPSCOT

   10_ACC_DLP_DCH    89.00

RP4100810F

  

REPAIR DCU1 OF

   10_ACC_DLP_DCH    89.00

RP4100810G

  

REPAIR DCU10G

   10_ACC_DLP_DCH    89.00

RP4100812C

  

REPAIR SCU12C

   10_ACC_DLP_DCH    94.00

RP4100813D

  

SCU13D UBRITE CHAN UNIT

   10_ACC_DLP_DCH    140.00

RP4100813E

  

REPAIR SCU13E UBRITE CHAN UNIT

   10_ACC_DLP_DCH    140.00

RP4100813F

  

REPAIR SCU13F

   10_ACC_DLP_DCH    140.00

RP41-008-20

  

DCU20

   10_ACC_DLP_DCH    54.00

RP4100820A

  

DCU 20A SPS RDT

   10_ACC_DLP_DCH    54.00

RP4100820B

  

DCU 20B SPS RDT

   10_ACC_DLP_DCH    54.00

RP4100820C

  

DCU 20C SPS RDT

   10_ACC_DLP_DCH    54.00

RP4100820D

  

REPAIR DCU20D

   10_ACC_DLP_DCH    54.00

RP4100820E

  

REPAIR DCU20E

   10_ACC_DLP_DCH    54.00

RP41-008-22

  

SCU22 SGL PREPAY CN (RDT

   10_ACC_DLP_DCH    90.00

RP41008221

  

REPAIR SCU221

   10_ACC_DLP_DCH    133.00

RP4100822A

  

SCU22A-COIN-RT

   10_ACC_DLP_DCH    90.00

RP4100822B

  

REPAIR SCU22B

   10_ACC_DLP_DCH    133.00

RP4100828B

  

REPAIR DCU28B

   10_ACC_DLP_DCH    228.00

RP4100828C

  

REPAIR DCU28C

   10_ACC_DLP_DCH    119.00

RP41-008-33

  

DCU33 DPO/DPT

   10_ACC_DLP_DCH    128.00

RP41-008-36

  

DCU36

   10_ACC_DLP_DCH    72.00

RP4100836A

  

DCU 36A SPS COT

   10_ACC_DLP_DCH    72.00

RP4100836B

  

DCU36B-UVG-CO

   10_ACC_DLP_DCH    72.00

RP4100836C

  

REPAIR DCU36C-UVG-CO

   10_ACC_DLP_DCH    82.00

RP4100836D

  

REPAIR DCU36D

   10_ACC_DLP_DCH    82.00

 

E3



--------------------------------------------------------------------------------

    

Material Description

--------------------------------------------------------------------------------

   Product Hierarchy


--------------------------------------------------------------------------------

   List Price $


--------------------------------------------------------------------------------

RP4100837

  

DCU37-UVG-RT

   10_ACC_DLP_DCH    78.00

RP41-008-37

  

REPAIR DCU37

   10_ACC_DLP_DCH    78.00

RP4100837A

  

REPAIR DCU 37A

   10_ACC_DLP_DCH    78.00

RP4100837B

  

DCU 37B

   10_ACC_DLP_DCH    78.00

RP4100852A

  

REPAIR SCU52A

   10_ACC_DLP_DCH    118.00

RP4100852B

  

REPAIR SCU52B

   10_ACC_DLP_DCH    118.00

RP4100852C

  

REPAIR SCU52C

   10_ACC_DLP_DCH    118.00

RP4100852D

  

REPAIR SCU52D

   10_ACC_DLP_DCH    118.00

RP4100852W

  

REPAIR SCU52W

   10_ACC_DLP_DCH    118.00

RP41-008-57

  

REPAIR SCU57

   10_ACC_DLP_DCH    118.00

RP4100857A

  

REPAIR SCU57 A

   10_ACC_DLP_DCH    60.50

RP41020611

  

REPAIR DCU203

   10_ACC_DLP_DCH    102.00

RP41020611A

  

REPAIR DCU203A

   10_ACC_DLP_DCH    102.00

RP41020611C

  

REPAIR DCU203C

   10_ACC_DLP_DCH    123.00

RP41-108-09

  

MPS LVDU MODULE

   10_ACC_DLP_DCH    101.00

RP41-108-30

  

REPAIR DCU 30

   10_ACC_DLP_DCH    68.00

RP41108301

  

DCU301,REPAIR

   10_ACC_DLP_DCH    68.00

RP41108301A

  

REPAIR/DCU301A

   10_ACC_DLP_DCH    68.00

RP4110830A

  

REPAIR DCU30A

   10_ACC_DLP_DCH    68.00

RP41-108-38

  

REPAIR DCU38

   10_ACC_DLP_DCH    78.00

RP4110841A

  

‘REPAIR OF SCU41A (4110841A)’

   10_ACC_DLP_DCH    255.00

RP41-208-20

  

QCU20 SP-MTS-RT

   10_ACC_DLP_DCH    129.00

RP4100840A

  

LIU1A LINE INTFCE

   10_ACC_DLP_DCO    291.00

RP4100840D

  

LIU1D-LINE INTRFCE

   10_ACC_DLP_DCO    291.00

RP4100840E

  

LIU1E-LINE INTRFCE

   10_ACC_DLP_DCO    291.00

RP4100840F

  

LIU1F-LINE INTRFCE

   10_ACC_DLP_DCO    291.00

RP4100840G

  

LIU1G-LINE INTRFCE

   10_ACC_DLP_DCO    291.00

RP4100840H

  

LIU1H-LINE INTRFCE

   10_ACC_DLP_DCO    291.00

RP4100840K

  

REPAIR LIU1K

   10_ACC_DLP_DCO    291.00

RP4100840L

  

REPAIR LIU1L

   10_ACC_DLP_DCO    291.00

RP4100840M

  

REPAIR LIU1M

   10_ACC_DLP_DCO    291.00

RP4100840N

  

REPAIR LIU1N

   10_ACC_DLP_DCO    291.00

RP4100840P

  

REPAIR OF LIU1P-LINE INTRFCE

   10_ACC_DLP_DCO    143.00

RP41-008-45

  

REPAIR LSU-LINE SUPRSR

   10_ACC_DLP_DCO    30.00

RP41-008-60

  

CPU1 CNTL PROC

   10_ACC_DLP_DCO    204.00

RP4100860A

  

CPU1A-CNTRL PROC

   10_ACC_DLP_DCO    204.00

RP4100860E

  

CPU1-E CNTL PROC

   10_ACC_DLP_DCO    139.00

RP4100860F

  

REPAIR CPU1F

   10_ACC_DLP_DCO    139.00

RP41-008-61

  

SPU-1 SIGNAL PROC

   10_ACC_DLP_DCO    274.00

RP4100861A

  

SPU1 A SIGNAL PROC

   10_ACC_DLP_DCO    274.00

RP4100861B

  

SPU1 B SIGNAL PROC

   10_ACC_DLP_DCO    274.00

RP4100861C

  

REPAIR SPU1C SIGNAL PROCESSOR

   10_ACC_DLP_DCO    274.00

RP41-008-70

  

TRU-1

   10_ACC_DLP_DCO    279.00

RP4100870B

  

TRU1B ISS 1

   10_ACC_DLP_DCO    143.00

RP4100870C

  

TRU1C ISS 1

   10_ACC_DLP_DCO    143.00

RP4100880A

  

REPAIR PCU1A PWR CNVRTR

   10_ACC_DLP_DCO    190.00

 

E4



--------------------------------------------------------------------------------

    

Material Description

--------------------------------------------------------------------------------

   Product Hierarchy


--------------------------------------------------------------------------------

   List Price $


--------------------------------------------------------------------------------

RP4100880C

  

REPAIR PCU1C

   10_ACC_DLP_DCO    190.00

RP4100880D

  

REPAIR PCU1D-PWR CNVRTR

   10_ACC_DLP_DCO    191.00

RP41-008-81

  

REPAIR MU2

   10_ACC_DLP_DCO    230.00

RP4100883C

  

MU2C-MAIN-RDT

   10_ACC_DLP_DCO    230.00

RP41-008-84

  

ALARM UNIT-RDT

   10_ACC_DLP_DCO    38.00

RP41-008-85

  

ALARM UNIT-COT

   10_ACC_DLP_DCO    69.00

RP4110809A

  

LVDU A

   10_ACC_DLP_DCO    101.00

RP4110809B

  

REPAIR LVDUA

   10_ACC_DLP_DCO    101.00

RP4110860A

  

REPAIR CPU3A

   10_ACC_DLP_DCO    204.00

RP4110860B

  

REPAIR CPU3B

   10_ACC_DLP_DCO    155.00

RP41-108-86

  

AU3 ALARM UNIT

   10_ACC_DLP_DCO    77.00

RP41-108-87

  

AU4 ALARM UNIT

   10_ACC_DLP_DCO    77.00

RP41-208-60

  

CPU DTA CNTL PROC

   10_ACC_DLP_DCO    121.00

RP4120860A

  

REPAIR CPUA DATA CNTL

   10_ACC_DLP_DCO    98.00

RP4120861E

  

REPAIR SPU2E

   10_ACC_DLP_DCO    249.00

RP4120861G

  

REPAIR SPU2G

   10_ACC_DLP_DCO    204.00

RP4120861H

  

SPU2H SIGNL PROC UNIT 2

   10_ACC_DLP_DCO    115.00

RP41-208-70

  

REPAIR TRU2

   10_ACC_DLP_DCO    187.00

RP4120870A

  

REPAIR TRU2A

   10_ACC_DLP_DCO    187.00

RP41-308-60

  

REPAIR CPU4

   10_ACC_DLP_DCO    342.00

RP41-408-60

  

REPAIR CPU5

   10_ACC_DLP_DCO    269.00

RP4140860A

  

REPAIR CPU5A

   10_ACC_DLP_DCO    369.00

RP4140860B

  

REPAIR CPU5B

   10_ACC_DLP_DCO    369.00

RP4140861A

  

REPAIR SPU3A

   10_ACC_DLP_DCO    134.00

RP45-108-63

  

CU TEST CD

   10_ACC_DLP_DCO    75.00

RP45-108-64

  

RIBBON CABLE TEST CD

   10_ACC_DLP_DCO    121.00

RP45-108-65

  

LIU TEST CD

   10_ACC_DLP_DCO    107.00

RP45-108-66

  

REPAIR SPU-TEST CD

   10_ACC_DLP_DCO    75.00

RP45-108-67

  

REPAIR TRU

   10_ACC_DLP_DCO    71.00

RP45-108-68

  

REPAIR MU TEST CD

   10_ACC_DLP_DCO    61.00

RP45-108-69

  

ALARM UNIT

   10_ACC_DLP_DCO    75.00

RP45-208-60

  

REPAIR INST. TEST KIT

   10_ACC_DLP_DCO    460.15

RP41-008-11

  

RECT MOD 50A/50VDC

   10_ACC_DLP_DHW    650.00

RP41-008-30

  

DC DISTRIBUTION PNL ASY

   10_ACC_DLP_DHW    68.00

RP4100890L3

  

REPAIR CO COMMON SHLF

   10_ACC_DLP_DHW    127.75

RP4100891L2

  

REPAIR RDT COMMON SHELF

   10_ACC_DLP_DHW    127.75

RP4100892L1

  

RT F/A PNL 7’ RK

   10_ACC_DLP_DHW    126.00

RP4100892L2

  

REPAIR RT F/A PNL 7’RK

   10_ACC_DLP_DHW    126.00

RP4100892L3

  

RT F/A PNL 7’RK

   10_ACC_DLP_DHW    126.00

RP410O894L0

  

CO CHANN SHELF

   10_ACC_DLP_DHW    127.75

RP4100895L2

  

REPAIR RT CHNL SHELF

   10_ACC_DLP_DHW    153.75

RP4100895L4

  

REPAIR RT CHANNEL SHELF

   10_ACC_DLP_DHW    127.75

RP41-208-11

  

REPAIR RECTIFIER 50A/50V

   10_ACC_DLP_DHW    650.00

RP45-108-26

  

FAN ASSY,RTC D CAB

   10_ACC_DLP_DHW    36.00

RP45-108-84

  

INV ASSY FAN PWR

   10_ACC_DLP_DHW    250.00

RP45-208-04

  

REPAIR LVD/DC DIST PNL

   10_ACC_DLP_DHW    183.00

 

E5



--------------------------------------------------------------------------------

    

Material Description

--------------------------------------------------------------------------------

   Product Hierarchy


--------------------------------------------------------------------------------

   List Price $


--------------------------------------------------------------------------------

RP45-208-24

  

LVD/DC DP 3 SYSTEM

   10_ACC_DLP_DHW    179.00

RP72-07-956

  

REPAIR RECT MODULE

   10_ACC_DLP_DHW    130.00

RP73-25-022

  

RECTIFIER CIRCUIT CARD

   10_ACC_DLP_DHW    165.00

RP73-25-024

  

REPAIR RECTIFIER 25A 54.5V NOM

   10_ACC_DLP_DHW    440.00

RP73-25-025

  

RECTIFIER A50B50 B

   10_ACC_DLP_DHW    650.00

RP73-25-028

  

REPAIR RECTIFIER

   10_ACC_DLP_DHW    330.00

RP73-71-990

  

REPAIR SFT5 RING GEN

   10_ACC_DLP_DHW    303.76

RP75-00-195

  

DSX 1 CHASIS

   10_ACC_DLP_DHW    160.00

RP41-014-15

  

REPAIR X. 25

   10_ACC_DLP_DSS    448.00

RP41-108-02

  

REPAIR/PRINTER KIT-MICROLINE 320

   10_ACC_DLP_DSS    250.00

RP41-408-08

  

RACK MT.SSX.25/RS-232

   10_ACC_DLP_DSS    487.00

RP41-408-09

  

RACK MT. SS RE-232 UGKT

   10_ACC_DLP_DSS    179.00

RP72-40-897

  

COMPUTER TANDY MOD.4000

   10_ACC_DLP_DSS    500.00

RP73-03-511

  

PC WORKSTATION KEYBOARD

   10_ACC_DLP_DSS    150.00

RP73-11-692

  

MODULE SERIAL IO 8CH IBM

   10_ACC_DLP_DSS    125.00

RP73-11-696

  

MODULE, SERIAL 8CH RS422

   10_ACC_DLP_DSS    125.00

RP4100835B

  

REPAIR MDU3B

   10_ACC_DLS_SCO    276.00

RP41-008-38

  

REPAIR DLU3 DATA LINK UNIT

   10_ACC_DLS_SCO    241.00

RP4100838B

  

REPAIR DLU3B

   10_ACC_DLS_SCO    241.00

RP4100838C

  

REPAIR DLU3C DATA LINK UNIT

   10_ACC_DLS_SCO    241.00

RP4100842A

  

REPAIR UDU3A

   10_ACC_DLS_SCO    512.00

RP4100842B

  

REPAIR UDU3A

   10_ACC_DLS_SCO    512.00

RP41-008-43

  

REPAIR OLU3

   10_ACC_DLS_SCO    429.00

RP4100843A

  

REPAIR OLU3A

   10_ACC_DLS_SCO    429.00

RP4110861A

  

TPU3A TRANS PRSCR UNIT 3

   10_ACC_DLS_SCO    206.00

RP41-108-64

  

REPAIR TPU4

   10_ACC_DLS_SCO    191.00

RP4110864B

  

REPAIR TPU4B

   10_ACC_DLS_SCO    191.00

RP4110892L1

  

DISC’S 3 COT F/A PANEL

   10_ACC_DLS_SHW    398.00

RP4110894L0

  

REPAIR COT CHAN SHLF WOUT/E&M

   10_ACC_DLS_SHW    309.00

RP4110895L1

  

RT CH SHLF

   10_ACC_DLS_SHW    309.00

RP4102048A

  

REPAIR OMU 18A

   10_ACC_DLV_VCO    133.70

RP4102145A1

  

‘REPAIR OF OIU45A1 (4102145A1)’

   10_ACC_DLV_VCO    394.00

RP4102145L1

  

‘REPAIR OF OIU45 (4102145L1)’

   10_ACC_DLV_VCO    394.00

RP4102148Z1

  

OIU 48Z1(REPAIR)

   10_ACC_DLV_VCO    182.00

RP4100803E

  

SCU-3E

   10_ACC_OTH_PRP    218.00

RP4100804

  

SCU-4

   10_ACC_OTH_PRP    49.00

RP4100810

  

DCU10-SPMTS-CO

   10_ACC_OTH_PRP    52.00

RP41008101Z

  

REPAIR DCU101Z

   10_ACC_OTH_PRP    74.00

RP4100810B

  

DCU10B-SP MTS-CO

   10_ACC_OTH_PRP    89.00

RP4100820

  

DCU20-SP MTS-RT

   10_ACC_OTH_PRP    54.00

RP4100820Z

  

REPAIR DCU20Z

   10_ACC_OTH_PRP    74.00

RP4100822

  

SCU22-COIN-RT

   10_ACC_OTH_PRP    90.00

RF4100833

  

DCU33-DPO/DPT

   10_ACC_OTH_PRP    128.00

RP4100836

  

DCU36-UVG-CO

   10_ACC_OTH_PRP    72.00

RP41-008-40

  

LIU-1 LINE INTRFCE

   10_ACC_OTH_PRP    291.00

RP4100852

  

SCU 52 OCU-DP

   10_ACC_OTH_PRP    210.00

 

E6



--------------------------------------------------------------------------------

    

Material Description

--------------------------------------------------------------------------------

   Product Hierarchy


--------------------------------------------------------------------------------

   List Price $


--------------------------------------------------------------------------------

RP4100857

  

SCU 57 DSO-DP

   10_ACC_OTH_PRP    189.00

RP4100861

  

SPU1-SIGNL PROC

   10_ACC_OTH_PRP    274.00

RP4100870

  

TRU1-TRNSMT/RCV ISSU1

   10_ACC_OTH_PRP    279.00

RP4100880

  

PCU1-PWR CNVRTR

   10_ACC_OTH_PRP    298.00

RP4100882

  

MU1-MAINT-COT

   10_ACC_OTH_PRP    230.00

RP41-008-82

  

DISC*S MAINTENANCE UNIT

   10_ACC_OTH_PRP    230.00

RP4100883

  

MU2-MAINT-RDT

   10_ACC_OTH_PRP    230.00

RP41-008-83

  

DISC*S MU2

   10_ACC_OTH_PRP    230.00

RP4100884

  

AU2-ALARM-RDT

   10_ACC_OTH_PRP    38.00

RP4100885

  

AU1-ALARM-COT

   10_ACC_OTH_PRP    69.00

RP4102005B

  

OIU5B

   10_ACC_OTH_PRP    297.00

RP4102007B

  

REPAIR OIU7B

   10_ACC_OTH_PRP    297.00

RP4102016A

  

REPAIR OIU14A

   10_ACC_OTH_PRP    169.00

RP4102026Y1

  

REPAIR OIU71Y1

   10_ACC_OTH_PRP    142.00

RP41-020-50

  

HDT OPT MAINT (OMU 1)

   10_ACC_OTH_PRP    25.00

RP41-020-55

  

OPTICAL RIBBON CABLE

   10_ACC_OTH_PRP    30.00

RP4102065Z

  

REPAIR SFU13Z

   10_ACC_OTH_PRP    103.00

RP41-108-61

  

TPU3 TRANS PRSCR UNIT 3

   10_ACC_OTH_PRP    206.00

RP4110886

  

AU3 ALARM UNIT

   10_ACC_OTH_PRP    82.00

RP41108L1

  

DUSC’S 3 COT F/A PANEL

   10_ACC_OTH_PRP    398.32

RP4130860C

  

REPAIR CPU4C

   10_ACC_OTH_PRP    342.00

RP4140861B

  

REPAIR SPU3B

   10_ACC_OTH_PRP    134.00

RP73-03-510

  

KEY BD 106K 30MM

   10_ACC_OTH_PRP    270.00

RP73-11-703

  

MONITOR, 14” COLOR

   10_ACC_OTH_PRP    1,000.00

RP73-20-377

  

RACK MOUNT MONITOR

   10_ACC_OTH_PRP    313.00

RP487111300

  

‘REPAIR OF SFT5 RING GEN (487111300)’

   20_TRD_RNG_RNG    303.76

RP486528200

  

‘REPAIR OF RECT,VORTEX PCU,48V,15A’

   20_VMS_RCT_RCT    511.00

 

E7



--------------------------------------------------------------------------------

LOGO [g41743logo.jpg]

 

 

August 10, 2004

 

Mr. Bill Morrow

Chief Financial Officer

Grande Communications, Inc.

401 Carlson Circle

San Marcos, TX 78666

 

RE: Grande Deployment of AFC Products and Minimum Purchase Obligations

 

Dear Bill:

 

This letter is in reference to that certain System Purchase Agreement between
Grande Communications, Inc. (“Grande”) and Marconi Communications, Inc.
(“Marconi”), as amended (the “Agreement”), and as later assigned by Marconi to
Advanced Fibre Access Corporation, wholly-owned subsidiary of Advanced Fibre
Communications, Inc. (“AFC”) with the Consent to Assignment issued by Grande.

 

AFC and Grande hereby agree to continue to work together in good faith to
achieve the development, testing and deployment of AFC’s FTTH Product with RF
Return as soon as is commercially reasonable. AFC shall make no commitments or
representations on behalf of Grande to any third parties including, without
limitation, Motorola and Scientific Atlanta, without having obtained Grande’s
express prior written approval.

 

For the remainder of calendar year 2004 only, AFC hereby waives its right to
enforce Grande’s minimum purchase obligations, as such obligations were
initially set forth in Section 5.4 of the Agreement and were later revised in
that certain Consent to Assignment executed by Grande, AFC and Marconi. However,
such waiver by AFC shall not serve to waive any of AFC’s other rights under the
Agreement, nor to waive AFC’s right to enforce Grande’s minimum purchase
obligations at any time subsequent to calendar year 2004.

 

AFC is eager to continue to work with Grande, maintaining the strong ties
between the two companies and the strategic business alliance that they share.

 

If the terms of this letter agreement meet with Grande’s approval, please
counter-sign in the space provided below and then return it to the attention of
Woody Waters, 1465 North McDowell Blvd., Petaluma, California 94954 or by fax to
him at (707) 794-7878. Thank you.

 

Sincerely,

     

AGREED AND ACCEPTED:

ADVANCED FIBRE ACCESS CORPORATION

     

GRANDE COMMUNICATIONS, INC.

By:

 

    /s/ Jack Ermey

     

By:

 

    /s/ William E. Morrow

           

Date:

 

    August 10, 2004

 

 

 

1465 North McDowell Boulevard • Petaluma, California 94954

(707) 794-7700 • Fax (707) 794-7777

http://www.afc.com